Exhibit 10.1



CONFIDENTIAL INFORMATION CONTAINED IN THIS EXHIBIT HAS BEEN OMITTED FROM PUBLIC
FILING PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S.
SECURITIES AND EXCHANGE COMMISSION.  THE OMITTED INFORMATION, WHICH APPEARS ON
29 PAGES OF THIS EXHIBIT AND HAS BEEN IDENTIFIED WITH THE SYMBOL “****,” HAS
BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION.



United Contract No. ****













United Express® Agreement

between

United Air Lines, Inc.

and

ExpressJet Airlines, Inc.


TABLE OF CONTENTS

ARTICLE                                                            
TITLE                                                                    PAGE

I..........
DEFINITIONS..................................................................................................................................
7

II......... SCOPE, TERM, AND
CONDITIONS..............................................................................................
10

A........
SCOPE............................................................................................................................................
10

B.........
TERM.............................................................................................................................................
10

III....... SUPPORT SERVICES AND
FACILITIES......................................................................................
10

A........
GENERAL......................................................................................................................................
10

B......... SPECIAL SUPPORT
SERVICES....................................................................................................
11

C.........
COMMUNICATIONS.....................................................................................................................
12

D........
RESERVATIONS............................................................................................................................
12

E.........
OPERATIONS................................................................................................................................
13

F......... STATION SUPPORT
SERVICES...................................................................................................
16

G......... TARIFFS AND SCHEDULE
PUBLICATION.................................................................................
16

H........ SALES
SETTLEMENT....................................................................................................................
17

I.......... ADVERTISING AND
PROMOTIONS............................................................................................
18

J..........
AUTOMATION..............................................................................................................................
19

K........ OTHER
SUPPLIES.........................................................................................................................
21

L......... CONTRACTOR
ASSISTANCE.......................................................................................................
21

IV....... AIR SERVICES TO BE PROVIDED BY
CONTRACTOR.............................................................. 21

A........ AIRCRAFT TO BE
USED...............................................................................................................
21

B......... SCHEDULES AND CHARTERS TO BE OPERATED BY
CONTRACTOR................................... 23

C.........
INVENTORY..................................................................................................................................
24

D........ FLIGHT CREWS TO BE
USED......................................................................................................
24

E......... INFLIGHT
SALES..........................................................................................................................
24

V........ OPERATING
RESTRICTIONS.......................................................................................................
25

A........ UNITED EXPRESS OPERATIONS
ONLY.....................................................................................
25

B......... NO OPERATION OUTSIDE
AGREEMENT...................................................................................
25

C......... SEVERABILITY AND
REMEDY...................................................................................................
25

VI.......
LICENSE........................................................................................................................................
26

A........ GRANT OF
LICENSE.....................................................................................................................
26

B......... TERMS AND CONDITIONS GOVERNING
LICENSE................................................................... 26

C.........
INFRINGEMENT............................................................................................................................
28

VII...... ADDITIONAL
UNDERTAKINGS..................................................................................................
28

A........ PASS THROUGH
COSTS...............................................................................................................
28

B......... BULK
PURCHASES.......................................................................................................................
28

C.........
FUEL..............................................................................................................................................
29

D........
UNIFORMS....................................................................................................................................
29

E......... PASSES AND REDUCED RATE
TRAVEL....................................................................................
29

F.........
ENVIRONMENTAL.......................................................................................................................
29

G......... FUEL EFFICIENCY
INITIATIVES.................................................................................................
32

H........ ONBOARD
MERCHANDISING.....................................................................................................
32

I.......... CASHLESS
CABIN........................................................................................................................
32

J.......... FUEL-RISK SHARING
PROGRAM................................................................................................
32

VIII..... RATES PAYABLE TO
CONTRACTOR.........................................................................................
33

A........
RATES............................................................................................................................................
33

B.........
MARKUP.......................................................................................................................................
34

C......... TEMPORAY MARKUP
WAIVER..................................................................................................
34

D........ OPERATING
GOALS.....................................................................................................................
35

E......... WIRE TRANSFER AND
RECONCILIATION................................................................................
37

F......... EQUIPMENT
FEATURES..............................................................................................................
38

IX....... FEES PAYABLE TO
UNITED........................................................................................................
38

A........ GOVERNMENT
ASSISTANCE......................................................................................................
38

B......... PROFIT
SHARING.........................................................................................................................
38

C......... ONBOARD CATERING FEE FOR ORD AND
IAD....................................................................... 38

X......... MAINTENANCE AND
FUELING..................................................................................................
38

XI....... U.S.
MAIL......................................................................................................................................
38

XII......
INSURANCE..................................................................................................................................
39

A........ INSURANCE
TYPES......................................................................................................................
39

B......... EVIDENCE OF
INSURANCE.........................................................................................................
39

C.........
ALTERATIONS..............................................................................................................................
39

D........ FAILURE TO MAINTAIN
INSURANCE.......................................................................................
39

XIII..... LIABILITY AND
INDEMNIFICATION.........................................................................................
40

A........ EMPLOYER’S LIABILITY AND WORKERS’
COMPENSATION................................................ 40

B......... INDEMNIFICATION BY
CONTRACTOR.....................................................................................
40

C......... INDEMNIFICATION BY
UNITED.................................................................................................
40

D.        INTENTIONALLY DELETED………………………………………………………………………….. 41

E......... INDEMNITY FOR
INFORMATION...............................................................................................
41

F......... UNITED
DEFINITIONS.................................................................................................................
41

XIV.....
REPORTS.......................................................................................................................................
41

A........ BOARDING
INFORMATION.........................................................................................................
41

B......... OPERATING
PERFORMANCE......................................................................................................
41

C.........
INSPECTION..................................................................................................................................
42

D........ FINANCIAL
STATEMENTS..........................................................................................................
42

E.........
BENCHMARKING.........................................................................................................................
42

F......... GOVERNMENT
FILINGS...............................................................................................................
42

G......... COPY OF GOVERNMENT
REPORTS...........................................................................................
42

XV...... INDEPENDENT CONTRACTORS AND UNAUTHORIZED
OBLIGATIONS............................... 43

A........ INDEPENDENT
CONTRACTORS.................................................................................................
43

B.........
EMPLOYEES..................................................................................................................................
43

C......... UNAUTHORIZED
OBLIGATIONS................................................................................................
43

D........ CONTRACTOR OPERATED
FLIGHTS.........................................................................................
44

XVI..... DEFAULT AND
TERMINATION..................................................................................................
44

A........ OPERATIONS
DEFAULT..............................................................................................................
44

B......... COVENANT
DEFAULT.................................................................................................................
44

C......... DEFAULT BY
CONTRACTOR......................................................................................................
45

D........ SIMILAR
AGREEMENTS...............................................................................................................
45

E......... NON-COMPLIANCE WITH
STANDARDS...................................................................................
45

F......... CONSEQUENCES OF
TERMINATION.........................................................................................
45

G......... UNITED’S LIQUIDATED
DAMAGES...........................................................................................
46

H........ RESTRICTED
ACTIONS................................................................................................................
47

XVII... ASSIGNMENT AND
MERGER......................................................................................................
47

A........
ASSIGNMENT................................................................................................................................
47

B.........
MERGER........................................................................................................................................
47

C.         INTENTIONALLY DELETED……………………………………………………………………….….48

XVIII.. CHANGE OF
LAW.........................................................................................................................
48

XIX..... TAXES, PERMITS AND
LICENSES...............................................................................................
48

A........ TRANSACTION
TAXES................................................................................................................
48

B......... PAYROLL
TAXES.........................................................................................................................
48

C......... PERMITS AND
LICENSES............................................................................................................
49

XX......
REVIEW.........................................................................................................................................
49

XXI.....
JURISDICTION..............................................................................................................................
49

XXII....
NOTICES........................................................................................................................................
49

XXIII.. APPROVALS AND
WAIVERS......................................................................................................
50

XXIV.. GOVERNING
LAW........................................................................................................................
50

XXV... CUMULATIVE
REMEDIES...........................................................................................................
50

XXVI.. FORCE
MAJEURE.........................................................................................................................
51

A........ FORCE
MAJEURE.........................................................................................................................
51

B......... EFFECT ON
MARKUP...................................................................................................................
51

XXVII.SEVERABILITY AND
CONSTRUCTION......................................................................................
51

XXVIII.       
ACKNOWLEDGMENT..........................................................................................................
51

XXIX.. CONFIDENTIALITY AND INFORMATION
SECURITY.............................................................. 52

XXX.... RELATED AND THIRD PARTY
AGREEMENTS..........................................................................
53

XXXI.. ENTIRE
AGREEMENT...................................................................................................................
53

XXXII.REFERENCES TO TIME
PERIODS................................................................................................
53

XXXIII.       
SIGNATURES.........................................................................................................................
54

APPENDIX
A.............................................................................................................................................
55

APPENDIX
B.............................................................................................................................................
56

APPENDIX
C.............................................................................................................................................
57

APPENDIX
D.............................................................................................................................................
57

APPENDIX
E..............................................................................................................................................
58

APPENDIX
F..............................................................................................................................................
65

APPENDIX
G.............................................................................................................................................
67

APPENDIX
H.............................................................................................................................................
69

APPENDIX
I...............................................................................................................................................
71

APPENDIX
J..............................................................................................................................................
75

APPENDIX
K.............................................................................................................................................
76

APPENDIX
L..............................................................................................................................................
77

APPENDIX
M.............................................................................................................................................
78



 


UNITED EXPRESSÒ AGREEMENT

This Agreement, dated as of December 1, 2009, is between UNITED AIR LINES, INC.,
a Delaware corporation, with its worldwide headquarters located at 77 W. Wacker
Drive Chicago, IL 60601  (“United”), and ExpressJet Airlines, Inc., a Delaware
corporation, having its principal mailing address at 700 N. Sam Houston Pkwy.
West, Ste. 200, Houston, TX   77067(“Contractor”).



WITNESSETH:

            WHEREAS, United holds a Certificate of Public Convenience and
necessity issued pursuant to the Federal Aviation Act of 1958 authorizing United
to engage in air transportation of persons, property and mail, and is a major
airline providing scheduled air service in both national and international
markets;

            WHEREAS, Contractor is an air carrier holding a Certificate of
Public Convenience and necessity issued pursuant to the Federal Aviation Act of
1958 authorizing it to engage in air transportation of persons and property and
provides high frequency, short-haul scheduled service in particular regions;

            WHEREAS, United owns various trademarks, service marks, trade names,
logos, emblems, uniform designs and distinctive exterior and interior color
decor and patterns for its aircraft, including, but not limited to, the service
mark United Express (hereinafter referred to individually and collectively as
“United Marks” or “Marks”);

            WHEREAS, United has entered into agreements with several regional
carriers to provide air transportation services under the United Express Mark
for city pairs where it is generally uneconomical for United to operate such
services;

            WHEREAS, United will provide Contractor, pursuant to the terms of
this Agreement, a non-exclusive license to use one or more of the United Marks
in connection with Contractor’s United Express Services.

            NOW, THEREFORE, in consideration of the foregoing premises, mutual
covenants and obligations hereinafter contained, the parties agree as follows:

I.          DEFINITIONS

            A.        “Aircraft Used in United Express Service”

            means the type and amount of aircraft set forth in Appendix B that
are used by Contractor in delivering Contractor’s United Express Services.

            B.        “Apollo Services”

            means the computerized Apollo Reservations and Ticketing Service (or
any similar or substitute service offered by or on behalf of United), which
performs flight, hotel, rental car and other travel related services,
reservations and ticket issuance functions.

            C.        “Carrier Controlled Costs”

            means those types and categories of costs deemed within the control
of Contractor and are as in Appendix E.



            D.        “Code Share Agreement”

            means an agreement by and between United and an air transportation
provider pursuant to which United and such air transportation provider will
reflect its designator codes on scheduled operations of the other so that a
customer may make a reservation under either the designator code of the
marketing carrier or the operating carrier for a particular operation.

            E.         “Code Share Partner”

            means a third-party air transportation provider with whom United has
entered into a Code Share Agreement.

            F.         Intentionally deleted

            G.        “Contractor’s United Express Services”

            means the services or operations provided and maintained by
Contractor or its affiliates in connection with providing scheduled air
transportation service as a United Express Carrier and related ground and other
services to United and its affiliates pursuant to the terms of this Agreement
(including, without limitation, the services required under Article IV).

            H.        “Default”

            means, individually or collectively, a Section ADefault, a Section B
Default, a Section C Default, a Section D Default, or a Section E Default, each
as defined in Article XVI.

            I.          “Designated Personnel”

            means all of Contractor’s employees who provide Contractor’s United
Express Services in job classifications requiring direct public contact,
including without limitation, all   customer service, ramp service, pilots, and
flight attendants.

            J.         “Effective Date”

            means December 1, 2009.

            K.        Intentionally deleted

            L.         “Location”

            means any airport terminal facility where Contractorprovides
Contractor’s United Express Services   pursuant to this Agreement.

            M.       “Marks” or “United Marks”

            shall have the meaning set forth in the recitals of this Agreement.

            N.        “Pass Through Costs”

            means those type and categories of costs deemed not to be within the
control of Contractor, as specified in Appendix E.

            O.        Related Agreements”

            shall have the meaning set forth in Article XXX

            P.         “Revenue Passenger”

            means each passenger traveling on aircraft operated by Contractor in
connection with Contractor’s United Express Services who holds a ticket
(electronic or otherwise), flight coupon, voucher or other form of document that
(i) entitles that passenger to board an aircraft of Contractor and (ii) is
issued pursuant to or in connection with a published or unpublished fare. 
Passengers traveling on a purchased ticket (including ID50 airline industry
reduced rate tickets), wholesaler voucher, or voucher issued as denied boarding
compensation, shall be considered to be Revenue Passengers.  In addition, each
passenger traveling on a free ticket as (or as part of) a Mileage PlusÒ award or
a free ticket issued in conjunction with a two-for-one fare or other similar
fare established by United, shall be considered a Revenue Passenger.  A
passenger traveling on any other type of free or service charge-based ticket,
including, but not limited to, a site inspection ticket, or wholesaler
compensation ticket, any travel agent or wholesaler traveling on a positive
space or space available ticket, and any employee of United, Contractor or any
other carrier traveling on either a positive space or space available ticket,
shall not be considered a Revenue Passenger.   All Revenue Passengers shall be
considered when calculating any monthly incentive payment.

            Q.        “Support Services”

            means those activities set forth in Article III which are related to
the operation of airline services except during flight.

            R.        “Termination Date”

            shall mean, with respect to the Article II specified aircraft types
and ground operations, the applicable expiration, removal, or cancellation dates
set forth in Article II.

            S.         “United Express Carrier”

            means an air carrier that has been contractually given a
non-exclusive license to use one or more of the  United Marks in connection with
providing air transportation service to United pursuant to an agreement between
United and such air carrier.

            T.         “United Express Best Practice Operating Performance”

            means for each of the four operating metrics outlined in Article
VIII Paragraph C, the straight average of the twelve operating performance
metrics generated by taking the best performing metric of all United Express
Carriers in each month over a calendar year (whether the number be the highest
or lowest).

            U.        “United Express Service Standards” or “Service Standards”

            means the procedures prescribed by United that describe United’s
approved standards, policies, requirements and procedures for various activities
relating to the provision of air transportation services.   These Service
Standards are provided in Appendix I.

            V.        Intentionally deleted

            W.       “United Rates”

            shall have the meanings set forth in Article VIII

            X.        “United’s Actual Cost”

            means any and all costs  and expenses actually incurred by United,
not including any Markup by United, any allocation of administrative or overhead
expenses,  and any administrative service charge imposed by United.

II.        SCOPE, TERM, AND CONDITIONS

            A.        SCOPE

            The scope of this Agreement pertains to the type and amount of
Contractor’s aircraft set forth on Appendix B hereto, and as such, operations
may be amended in accordance herewith from time to time.

            B.        TERM

            This Agreement is effective as of the Effective Date and shall
terminate with respect to the  particular aircraft and number of aircraft as set
forth below:

            1.         Regional Jets Term. 

            The term of the Agreement shall commence on the Effective Date and
will be divided into two (2) tranches consisting of eleven (11) and eleven (11)
aircraft, respectively (“ERJ-145 Tranches”).  The term of this Agreement for (a)
the first ERJ-145 Tranche, which shall consist of the first eleven (11) ERJ-145
aircraft will expire April 30, 2012, and (b) the second ERJ-145 Tranche of
second eleven (11) ERJ-145 aircraft will expire on April 30, 2013. Thereafter,
United may renew the term hereof for all eleven (11) aircraft in the entire
first ERJ-145 Tranche for an additional term of three (3) years, upon not less
than six (6) month’s prior written notice prior to the end of such term for the
first ERJ-145 Tranche, and an additional term of two (2) years, upon not less
thansix (6) month’s prior written notice prior to the end of such term for all
eleven (11) aircraft in the entire second ERJ-145 Tranche.  Any renewal of less
than all eleven (11) aircraft in either of the ERJ-145 Tranches shall be agreed
to in writing by the parties

            2.         Ground Operations. 

            Contractor agrees to be ground handled by ground service providers
of United’s choosing. Notwithstanding this, Contractor’s incentive goals will be
based on all stations in which it provides air service.  United shall issue a
Standards of Service document to all ground service providers, which outline
United’s expectations of the ground service providers responsibilities, duties,
processes and procedures

III.       SUPPORT SERVICES AND FACILITIES

            A.        GENERAL

            1.         Support Services.

            United and Contractor, to the extent specifically set forth herein
with respect to Contractor, will provide Support Services, facilities, or
otherwise, to the extent and in the manner set forth in the subsequent
provisions of this Article III.  All such Support Services and facilities set
forth in this Article III will be furnished only with respect to Contractor’s
United Express Services.

            2.         Approval of Support Services.



            United reserves the right to approve or disapprove the
implementation of any Support Services or facilities offered to Contractor for
Contractor’s United Express Services by any third party at any location.  Such
approval shall not be unreasonably withheldor delayed.

            B.        SPECIAL SUPPORT SERVICES

            In addition to other services to be made available to or provided to
Contractor pursuant to this Agreement, United agrees that it or its designees
will provide and Contractor agrees to use the following services and facilities
for Contractor’s United Express Services, whether provided by United or its
designee:

            1.         Use of the United Designator Code.  All scheduled air
transportation provided by Contractor as a part of Contractor’s United Express
Services will be displayed by United in Apollo Services, the Official Airline
Guide (“OAG”) and all other computerized reservations systems where United and
United Express flights appear, using the appropriate United designator code,
“UA” or “UA*,” and a flight number within a range of flight numbers assigned by
United.

            2.         Use of Apollo Services. In providing Contractor’s United
Express Services, Contractor will only use Apollo Services, including United’s
automated check-in, United’s ticketing (including United’s electronic ticketing
service, E-TicketSM) and boarding passes, advance seat reservation system and
United’s automated baggage tag printing and baggage tracing systems.

            3.         Participating in United’s Mileage PlusÒ Program. At
United’s discretion, all passengers with paid tickets traveling on a flight
segment included in Contractor’s United Express Services, whether or not in
conjunction with a United flight segment, will be awarded mileage credits for
United’s Mileage Plus Program or any other frequent flyer program as
specifically approved by United.  Contractor shall not participate in the
frequent traveler program of any other carrier in connection with Contractor’s
United Express Services, unless otherwise mutually agreed in advance and in
writing between United and Contractor.  United has sole discretion concerning
decisions relating to accrual or redemption of award travel on Contractor’s
United Express flights.  In addition, United will bear the cost of providing
redemption travel and receive all revenue and benefits from the sale of frequent
flyer credits (e.g. miles) related to Contractor’s United Express service.   

            4.         Intentionally deleted

            5.         Credit Card Sales and Rejects; Bad Checks. Contractor
will use only credit-industry or airline-industry standard credit card vouchers
and receipts in connection with credit card sales for onboard services on
Contractor’s United Express Services.  United, except as mutually agreed by the
parties from time-to-time, will be responsible for all credit card discount fees
and credit card reject fees hereunder; provided that Contractor complies with
United’s credit card acceptance procedures outlined in United’s Customer Service
Policies and Procedures; otherwise Contractor will reimburse United for the
expenses of such discount fees and credit card rejects.  Contractor will take
appropriate legal and disciplinary action against any Contractor employee, who
fraudulently abuses United’s Customer Service Policies and Procedures.

            6.         Contractor is required to provide to United, upon written
request from United, specific station information regarding the weight
restrictions and aircraft limitations, which could result in denied boardings. 
Such requests shall be made by United’s Revenue Management Department (WHQIM)
and responses from Contractor shall be provided within two (2) weeks of such
request.  However, United reserves the right to bill Contractor, and Contractor
shall reimburse United, for denied boarding expenses resulting from weight
restrictions resulting from Contractor’s failure to provide the requested
information within the prescribed time period, or other operational
circumstances caused directly by Contractor’s failure to respond to such
requests in a timely manner.

            C.        COMMUNICATIONS

            1.         Telephone and Data Lines. United, at its expense, will
provide and maintain or arrange for the provision of reservations telephone
lines connecting the cities served by Contractor in connection with Contractor’s
United Express Services with United’s Reservations Centers.  United, at its
expense, will establish, operate and maintain or arrange for the provision of
the data circuits from Contractor’s airport ticket offices and other selected
locations linking the United-approved data processing equipment at those
locations with Apollo Services.  United, at its expense, will also provide and
arrange for Contractor’s SOC Communication with Apollo Services.  United will
determine, at its sole discretion, the necessity and feasibility of installing
all such communications equipment.  All other telephone expenses of Contractor,
such as Contractor’s long distance expenses shall be borne by Contractor as an
operating expense.

            2.         Protection of Circuits. Contractor will take
allreasonable and necessary precautions to protect the data circuits provided
for Contractor’s use pursuant to this Agreement by United or its designee.

            D.        RESERVATIONS

            1.         Reservations Functions. United agrees to provide, at its
expense, all reservations functions for Contractor’s United Express Services,
including, but not limited to:

            a.         Telephones for answering reservations calls, providing
information regarding schedules and fares, making bookings and providing other
services normally associated with airline reservations services in accordance
with United’s established procedures.

            b.         Providing personnel so that telephone calls are answered
at a service level determined by United.

            c.         Answering all calls terminating on specified telephone
lines as United or United Express, at United’s option.

            d.         To the extent practicable, re-accommodating and notifying
passengers of confirmation on United, Contractor and other airlines and
clearance from wait-lists.

            e.         Reviewing and processing inbound prepaid ticket advices.

            f.          Providing reservations services to the hearing impaired
via a special telephone number during normal business hours.

            2.         Apollo Services Activities. Contractor agrees to use
Apollo Services for the following activities for Contractor’s United Express
Services, which are to be provided by United:

            a.         Establishment, maintenance, display and change of
passenger name records (“PNRs”).

            b.         Confirmation of passenger reservations against seat
inventory on Contractor’s United Express Services and United’s scheduled flights
and on other airlines for whom flight availability is maintained in Apollo
Services.

            c.         Maintenance of seat availability for Contractor’s United
Express Services scheduled flights.


            d.         Transmission of availability status messages (“AVS”) for
Contractor’s United Express Services scheduled flights to other airlines with
which United has an agreement in accordance with Standard Industry Passenger
Procedures (“SIPP”).

            e.         Process inbound reservations messages received from
ARINC, Incorporated. addressed to Contractor.

            f.          Routing of all inbound messages received from ARINC,
other than as stated in Article III.D.2.d above, to a computer message queue.

            3.         CRS Fees. Computer Reservations System fees (“CRS Fees”)
as a result of passengers booked on Contractor’s United Express flights will be
paid directly by United.

            4.         Travel Agent Commissions. United will be responsible for
all travel agent commissions charged in connection with the sale of tickets or
other services on Contractor’s United Express Services.

            E.         OPERATIONS

            1.         Scheduled Service Update. Contractor will provide
accurate updates of its flights’ planned and actual departure and arrival times
(including updates of irregularities) in Apollo Services as soon as the planned
flight schedule is changed and the flight departs and arrives or experiences an
irregularity.  Specifically, this includes updating the out, off, on and in
times for the aircraft within fifteen (15) minutes of the occurrence of each
event.  In the event of flight delays, cancellations or other schedule
irregularities affecting Contractor’s United Express Service flights, and as
soon as information concerning such irregularities is available, Contractor
shall update Apollo Services to reflect such information and, when requested by
United, notify the designated United organization.  For delayed flights,
Contractor shall provide updates to Customers and Apollo in no less than
fifteen-minute (15-minute) intervals. For purposes of this Agreement, such
scheduled and actual departure and arrival and irregularity information shall be
known as “FLIFO.”  United will notify Contractor in writing as soon as
practicable after United determines that Contractor has failed to update FLIFO
in a timely and accurate manner.  If Contractor fails **** (****) times in any
consecutive thirty (30) day period (the “FLIFO Threshold”) to update FLIFO in a
timely and accurate manner as soon as it becomes evident to Contractor that a
schedule deviation shall take place, then upon notification by United to
Contractor, Contractor shall pay United damages of **** ($****) for each
occurrence over and above the first **** (****) occurrences during such thirty
(30) day period regardless of who ground handles Contractor’s United Express
flights.  United agrees to bill Contractor any amount owed under this Section
within ninety  (90) days after the end of each calendar ninety (90) day period
during which Contractor has exceeded the FLIFO Threshold.  Such damages shall be
United’s exclusive remedy for Contractor’s non-compliance with this paragraph
and may be collected by setoffs against other amounts owed by United to
Contractor hereunder.



                  2.   No Flight Dispatch Duty. Contractor will be solely
responsible for, and United will have no obligations or duties with respect to,
the dispatch of Contractor’s flights.  For the purposes of this Article III, the
term “dispatch” will include, but will not be limited to, all planning of
aircraft itineraries and routings, fueling and flight release.

                  3.   Compliance with Statutes. Contractor represents, warrants
and covenants that all air transportation services performed by it pursuant to
this Agreement or otherwise will be conducted in full compliance with all
applicable statutes, orders, rules and regulations, whether now in effect or
hereafter promulgated, of all governmental agencies having jurisdiction over
Contractor’s operations, including, but not limited to, the Federal Aviation
Administration (“FAA”) and the Department of Transportation (“DOT”). 
Contractor’s compliance with such governmental statutes, orders, rules and
regulations will be the sole and exclusive obligation of Contractor and United
will have no obligation, responsibility or liability, whether directly or
indirectly, with respect to such matters except as otherwise expressly provided
herein.  Contractor will comply during the term of this Agreement with the
United/United Express Safety Standards, as described on Appendix H.

                  4.   Weather Information Service. From time to time and upon
the request of Contractor or its flight crews, United will furnish Contractor’s
flight crews with such U.S. Weather Bureau information or data as may be
available to United; provided that (i) in furnishing any such weather
information or data to Contractor, neither United nor its employees or agents
will be responsible or liable for the accuracy thereof and, (ii) any and all
costs or expenses associated with such weather information or data are Carrier  
Controlled Costs and will be paid by Contractor.

                  5.   Diversions.  United will pay Contractor under the terms
of this Agreement for all Contractor United Express diverted flights that are
completed within **** hours of the scheduled arrival time.  Unless such
diversion is caused or directed by United, the cost of busing will be borne by
Contractor at all times and is not reimbursable by United.   Contractor will use
its best efforts to assure that no bus segment exceeds one hundred twenty (120)
air miles as defined in the Apollo mileage database.  If a diverted flight is
not completed within such four hour time frame, United will pay Contractor for
the originally scheduled departure provided that both of the following
conditions apply (i) the diversion is outside of the control of Contractor and
(ii) the destination airport was open for FAR Part 121 flights at the time of
departure and forecasted to be open at the time of arrival.  Unless such
diversion is caused or directed by United, Contractor will pay for any
repositioning costs, which costs shall not be reimbursable by United. Upon
request by Unitedor Contractor, Contractor and United agree to meet to discuss
opportunities to reduce the number of Contractor diversions and costs associated
with such diversions. 

                  6.   Ground Delay Program. Contractor will participate in
United’s ground delay program, which stipulates that United may request
Contractor to cancel, and Contractor shall cancel, flights to free ATC slots at
a hub when the FAA or United’s Station Control Center has initiated a Ground
Delay Program (“GDP”).  For each flight cancellation requested by United as part
of the GDP, United shall pay Contractor the amount that it would otherwise pay
had such flight not been canceled, reduced by fuel maintenance and landing fee
costs that would have otherwise been incurred by completing the canceled
flight.  United will reimburse Contractor for the following costs per rates
forth in Appendix E:  (1) Pilots, (2) Flight Attendants, (3) Training, (5)
RON-Remain Over Night, (6) Interrupted trip expense, (8) Crew scheduling, (9)
Dispatch/Flight operations center.  All payments will be based upon the
scheduled block hours and departures for such scheduled flights.  No payments
will be made for Pass-Through rates in these categories.  The Ground Delay
Program will not affect payments in the following three reimbursement
categories:  Fixed & Overhead (Aircraft), Fixed & Overhead (non-Aircraft) and
One-Time Costs.

                  7.   Significantly Delayed Flights. In the event that
Contractor operates more than **** (****) flights a month at (a) more than ****
hours late from the scheduled departure time with a revenue passenger load
factor of less than **** percent (****%), OR, (b) more than **** (****) hours
late with zero revenue passengers, Contractor shall not be reimbursed for such
flight (e.g. flight segment will be excluded from the monthly operating
statistics used in calculating payments to Contractor).  However, the exclusion
from operating statistics for a flight made under subparagraph (a) above, shall
not apply for those flights that are requested to be flown by United or must be
repositioned for scheduled service.

                  8.   Station Operations Center (“SOC”). At United’s request,
Contractor will provide adequate staffing in the United Airlines SOC of each
designated hub city.  If the sum of the number of departures ground handled and
flown in any single hub city exceeds a monthly average of **** (****) per day,
Contractor will, at United’s request, provide a full-time SOC representative. 
Such staffing will be provided during all normal hours of operation.  If the sum
of the number of daily departures ground handled and flown does not exceed ****
(****) per day, then Contractor will provide a point of contact and make a
representative available as requested by United.

                  9.   Early Brake Release (“EBR”). For all departures operated
by Contractor under this Agreement, no more than **** (****) minute will be
permitted to elapse between the brake release and the call to push. United, or
its representatives, will periodically measure (with a minimum sample of ****
(****) measurements) the elapsed time and will provide reports detailing the
observed time. If, in any given calendar month, the average observed time
between brake release and call to push is greater than **** (****) minute,
notice shall be given to Contractor that it has not met its EBR elapsed time
goal. Contractor will be given thirty (30) days for the observed time to return
to levels **** (****) minute or less. If performance is not corrected after
thirty (30) days, all Contractor departures system-wide will be considered to
have an early brake release equal to the amount of observed EBR flights. Payment
will be made by Contractor to United by means of cash voucher set-off amount
equal to the average EBR observed minutes greater than **** (****) minute and
applied to all departures multiplied by the cost of block minutes.  For purposes
of clarity, an example is provided below.

Example:  ****





            F.         STATION SUPPORT SERVICES

            1.         United will provide or cause to be provided to
Contractor, at United’s expense, certain support services at all
Locationshereunder.  All such support services will be provided by United or its
designee as of the Effective Date. 

            2.         Contractor agrees to be ground handled by ground service
providers of United’s choosing. Notwithstanding the foregoing, Contractor’s
incentive goals will be based on all stations in which it provides air service. 
United shall issue a Standards of Service document to all ground service
providers, which outline United’s expectations of the ground service  providers
responsibilities, duties, processes and procedures.

            G.        TARIFFS AND SCHEDULE PUBLICATION

            1.         General.

            United shall have the sole right and power to establish and modify,
from time to time, the fare/rate classes and fare/rate levels (including through
fares) and fare/rate descriptions for all Contractor’s United Express Services
in the city pairs served by Contractor under this Agreement, in a manner
consistent with pricing (including joint fares) established by United.  United
shall comply with applicable governmental regulations pertaining to public
disclosure of fares, rates,  rules, and tariffs, and shall pay for any fines or
civil penalties incurred by Contractor as a result of violations by United
thereof, and for the cost of defense of such claims of violations including the
cost of defending or negotiating the terms of a consent order or decree.

            2.         Passenger Fare Tariffs.

            a.         United shall be entitled to 100% of the fares and
prorates received by United or Contractor in connection with any fares
attributable to passengers who travel on Contractor’s United Express Services.
All passenger fare tariffs published for Contractor’s United Express Services
shall be included as part of United’s tariffs.



            b.         Contractor shall notify the Airline Tariff Publishing
Company or any successor company performing the same or equivalent services
(“ATPCO”) that United is authorized to supply, modify or withdraw such rates
with ATPCO.  United may file changes to such fares from time to time with ATPCO
as UA fares.

            3.         Air Freight and Mail Rates.

            a.         For all markets operated by Contractor under this
Agreement, United shall have the sole right and power to establish and modify
from time to time all air freight and cargo rates and mail rates covering mail,
general commodity, Small Package DispatchÔ (SPD) and priority air freight
shipments and all other air transportation services for Contractor’s United
Express Services in these markets.  All such airfreight rates for Contractor’s
United Express Services shall be included as part of United’s airfreight and
cargo rates tariffs.  Contractor shall notify ATPCO that United is authorized to
supply, modify or withdraw such rates with ATPCO.

            b.         United shall be entitled to 100% of the fares and
prorates received by United or Contractor in connection with any fares
attributable to mail or freight shipped on Contractor’s United Express Services.

            4.         Timetables. United will reflect Contractor’s United
Express Services in computerized reservations systems, United’s internal
reservations system and joint city timetables as UA flights, and Contractor’s
United Express Services flight connections to United will be listed as UA
connections.  United will provide information such that references in
computerized reservations systems, United’s internal reservations system and
joint city timetables to Contractor’s United Express Services will also contain
notations indicating that such services are performed by Contractor as an
independent contractor under the appropriate United Marks.  A similar notation
will be made by United in the OAG or any successor publication commonly used by
the airline industry for the dissemination of schedule information.  Such
notations shall comply with all applicable regulations of DOT.

            H.        SALES SETTLEMENT

            1.         Intentionally deleted.

            2.         Set Off Amounts. In addition to the terms of Article VIII
and the other provisions hereof, but subject to the terms of Article XIII, the
payment for transportation furnished by Contractor may be reduced in good faith
by United in order to set off: 

            a.         amounts owed by Contractor to United for:

            i.          fraudulent, grossly negligent or erroneous acts of
employees of Contractor which cause United to suffer a loss;

            ii.          operation of substitute aircraft pursuant to Article
IV.A;

            iii.         any insurance United may secure on Contractor’s behalf
pursuant to Article XII.D;

            iv.         any fines or penalties attributable to Contractorand
actually paid by United and which are not attributable to or the responsibility
of United hereunder. This includes, but is not limited to:

            a)         unauthorized positive space travel




            b)         unauthorized space available travel

            c)         FAA, DOT or customs/immigration fines and penalties;

            v.         at United’s discretion, interrupted trip expense outside
of United Policy;

            vi.         invoices associated with Contractor’s flight number for
expenses defined as Carrier ControlledCosts, which have been paid by United
directly;

            vii.        invoices issued by United to Contractor for expenses
including, but not limited to, subleased station rent, damaged baggage, etc.
which remain unpaid for a period greater than sixty (60) days.

            viii.       Contractor’s expenses identified during an audit which
were incorrectly passed through to United; and



            b.         Such other adjustments as may be mutually agreed to by
the parties from time to time; and

            c.         Any other amounts owed by Contractor to Unitedpursuant to
the terms of this Agreement.

            United will provide Contractor with supporting documentation for
such intended adjustments.  Contractor shall have the right to object to any
such adjustment by providing United with written notice of its objection,
together with supporting documentation, within ninety (90) days after its
receipt.  United agrees to negotiate in good faith with Contractor to resolve
all such disputes within ninety (90) days after its receipt of Contractor’s
notice to United.

            3.         Modified Procedures. United and Contractor by mutual
written agreement may establish alternative or modified passenger sales
procedures to accommodate tickets and exchange orders issued by air carriers
which are not participants in the Airline Clearing House, Inc (“ACH”).

            4.         Audits. United or an outside 3rd party contracted by
United, mayupon reasonable prior written notice conduct on-site audits, from
time to time, of (i) records relating to sales and refund activity pertaining to
Contractor’s United Express Services and (ii) all financial records directly
related to Contractor’s United Express Services pertaining to the calculation of
the Pass Through costs related to Contractor’s United Express Services; provided
that such audits do not unreasonably interfere with Contractor’s business.

            I.          ADVERTISING AND PROMOTIONS

            1.         Travel Certificate Program. United will allow Contractor
to accept, and Contractor agrees to accept, United/United Express Amenities,
Promotional Discount(s) on Contractor’s flight segments, whether or not in
conjunction with a United flight segment, subject to reimbursement for the
expenses associated with such items from United as mutually agreed upon by the
parties from time-to-time.

            2.         Right to Advertise Using Marks. To the extent Contractor
is licensed to use the Marks, Contractor may in its capacity as a United Express
Carrier and at its sole expense, with no reimbursement from United, use the
Marks to advertise Contractor’s United Express Services.  However, any and all
such advertisements using one or more of the United Marks will identify United
as the owner of those United Marks (including in any state company name
registrations required of Contractor), and to the extent that any Mark is
registered, will so specify.  Notwithstanding the above, no advertisement,
solicitation, document or other material using any United Mark will be published
or otherwise promulgated without United’s prior inspection and written
approval.  No advertising that relates in any way to United, United Express or
Contractor’s United Express Services will be placed by Contractor with an
outside advertising agency unless United has given its prior consent regarding
copy, layout and the specific media plan.  In addition, where United has agreed
to share the costs of any such advertising, Contractor will obtain the prior
consent of United regarding the funds to be expended for such advertising.

            3.         Prior Approval of United. Contractor agrees that it will
not use (or attempt to register) any United trade name or service Mark,
including, but not limited to, the names “UNITED AIR LINES, INC.,”“UNITED
AIRLINES,” or “UNITED,” or United’s logo in any advertising, or other document
or material without first obtaining United’s prior written approval of each such
use.

            J.         AUTOMATION

            1.         Use and Protection. Contractor will use internal United
Apollo Services automation.  Contractor agrees to comply with and abide by all
reasonable terms and restrictions imposed by United on the use of Apollo
Services and associated Automation Equipment, as defined below.  Contractor
agrees that all instructions, procedures and manuals provided by United in
connection with Contractor’s use of Apollo Services and Automation Equipment
(“Automation Information”) are and will remain the property of United. 
Contractor acknowledges that Apollo Services contains software, which is
confidential and proprietary information of United or its affiliates (such as
Galileo International) or any successor thereto.  Contractor further agrees that
it will not (or cause any third party to) duplicate, copy or otherwise reproduce
any such software or Automation Information or furnish or disclose any such
software or Automation Information to any other party or to Contractor’s
employees other than such employees who have a need to know and who are aware of
and understand the confidential and proprietary nature of the software and
Automation Information.

            2.         Installation and Training. United shall install or cause
to be installed a minimum of one terminal plus associated equipment for printing
messages, data, air tickets, boarding passes and baggage tags (“Automation
Equipment”) at Contractor’s airport locations and selected administrative
locations.  United will determine, in the exercise of its sole discretion and
judgment, the necessity and feasibility of installing and upgrading Automation
Equipment, so long as the quantity and quality of Automation Equipment installed
at Contractor’s airport locations are sufficient to permit Contractor to satisfy
the standards for Contractor’s United Express Services under this Agreement. 
Any and all modifications, enhancements, improvements or developments pertaining
to the Automation Equipment, or other new related technology, may be made
available to Contractor by United, in its sole discretion, under terms and
conditions to be determined by United on a case-by-case basis.  United will
train Contractor’s instructors, as applicable, in the proper use of Apollo
Services and Automation Equipment as described in the Customer
Service/Reservations Handbook or any other related United guidelines. Contractor
agrees to establish a training program with internal instructors.  Only
qualified personnel who have satisfactorily completed a United prescribed
training program will be permitted to operate any Automation Equipment
(hereinafter “Designated Users”).  United may, at its discretion, monitor or
test the proficiency level of Designated Users.  If United determines that any
Designated User’s proficiency levels are insufficient for the proper use of the
Automated Equipment or Apollo Services, then Contractor must arrange for such
Designated User to undertake any further training which United determines
necessary to bring such Designated Users to the desired proficiency level.

            3.         Standards of Use.

            a.         To maintain an effective interconnection between Apollo
Services and the Automation Equipment and to prevent misuse thereof, Contractor
agrees that Apollo Services and the Automation Equipment will be used and
operated (a) in strict accordance with operating instructions provided by United
or its affiliates in the Customer Services Policies and Procedures, United’s
Computer Security Regulations (Series 5-18), and any other related United or
affiliate guidelines, and (b) solely for the performance of the specific
business functions designated by United.  Any undesignated business use and all
non-business uses are strictly prohibited.  Prohibited uses include, but are not
limited to, personal messages, servicing subscribers, travel agencies, or any
other third party, training any other party or any other use designated as
prohibited in the Apollo Services Manual.  Contractor will maintain a list of
all employees and agents who have access to Apollo Services and their assigned
file numbers and passwords.  United may at any time deny access to Apollo
Services to any employee of Contractor if such employee is found by United to
have abused Apollo Services or the Automation Equipment.  Contractor will take
all precautions necessary to prevent unauthorized operation or use of Apollo
Services and the Automation Equipment.

            b.         Contractor will not alter or change the Apollo Services
display as provided by United or its affiliate without the written consent of
United. Contractor may not provide Apollo Services or its database to any other
person or entity without the written consent of United.

            c.         Except as expressly permitted in this Agreement or other
written agreement with United, Contractor will not cause any Apollo Services
(including, but not limited to, its software, data bases, intellectual property,
and customer information) to be used (as a basis for any software development or
otherwise), commercially exploited, copied, redistributed, retransmitted,
published, sold, rented, leased, marketed, sublicensed, pledged, assigned,
disposed of, encumbered, transferred, or otherwise altered, modified or
enhanced, without the express written permission of United.

            d.         Contractor will not engage in any speculative booking or
reservation of space for any airline, hotel, rental car company, or any other
vendor’s service or product available through Apollo Services.

            4.         Maintenance, Repair and Modification.



            a.         United will provide or cause to be provided to Contractor
repair and maintenance services required for the Automation Equipment at
United’s expense.  To maintain an effective interconnection between the
Automation Equipment and Apollo Services and to preserve the functional
integrity of the Automation Equipment, neither Contractor nor any third party,
other than a third party designated by United, will perform or attempt to
perform maintenance, repair work, alterations or modifications, of any nature
whatsoever, to the Automation Equipment.  Contractor will provide free positive
space travel on Contractor’s United Express flights for United’s Computer
Terminal Technicians or replacements when such travel is for the purpose of
repairing Apollo Services or any Automation Equipment.

            b.         Contractor will reimburse United for the costs of any
such repairs or maintenance attributable to Contractor’s willful misconduct,
gross negligence, or persistent, negligent acts or omissions.

            c.         United or its designee will have the right to enter upon
any Contractor location during Contractor’s business hours for the purpose of
monitoring Contractor’s operation of the Automation Equipment and Apollo
Services, inspecting the Automation Equipment, performing such repairs or
maintenance as may be necessary or removing the Automation Equipment; provided,
however, that United will not during the course of such monitoring, inspection,
repair, or removal unreasonably interfere with Contractor’s business.

            5.         Downtime. United will notify Contractor of any scheduled
or pre-announced downtimes of Apollo Services.



            6.         No Warranty; Release .



            UNITED MAKES NO WARRANTY, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATIONS, ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE WITH RESPECT TO THE AUTOMATION EQUIPMENT OR APOLLO SERVICES.

            CONTRACTOR HEREBY WAIVES AND RELEASES UNITED AND ITS AFFILIATES, AND
THEIR SUCCESSORS FROM ANY AND ALL OTHER OBLIGATIONS AND LIABILITIES AND ALL
RIGHTS, CLAIMS AND REMEDIES OF CONTRACTOR AGAINST UNITED OR ITS AFFILIATES,
EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, DUE TO ANY DEFECTS, ERRORS
(INCLUDING, WITHOUT LIMITATIONS, ANY ERRORS IN RESERVATIONS AVAILABILITY
RECORDS), MALFUNCTIONS OR INTERRUPTION OF SERVICE TO APOLLO SERVICES OR THE
AUTOMATION EQUIPMENT, INCLUDING ANY LIABILITY, OBLIGATION, RIGHT, CLAIM OR
REMEDY IN TORT, AND INCLUDING ANY LIABILITY, OBLIGATION, RIGHT, CLAIM OR REMEDY
FOR LOSS OF REVENUE OR PROFIT OR ANY OTHER DIRECT, INDIRECT, INCIDENTAL, SPECIAL
OR CONSEQUENTIAL DAMAGES.

            7.         Ownership and Liens. It is understood and agreed that:
(i) all Automation Equipment will remain the sole property of United; (ii)
Contractor will not remove any identifying marks from any Automation Equipment;
(iii) Contractor will not subject the Automation Equipment to any lien or
encumbrance; and (iv) Contractor will return the Automation Equipment to United
immediately upon the termination of this Agreement.

            K.        OTHER SUPPLIES

Contractor will pay United for United’s Actual Cost of all forms, documents,
papers and supplies which are required in the normal course of Contractor’s
United Express Services under this Agreement and which are furnished by United
or its designated vendors including; provided, however, that United absorb the
cost of: 

            1.         Baggage tags and ticket wallets at all Locations, and

            2.         Passenger ticket stock, city timetables, United airway
bills, United cargo bills and other shipping documentation at all Locations.

            L.         CONTRACTOR ASSISTANCE

            Contractor will furnish United with all information in Contractor’s
possession or that can be reasonably produced by Contractor that United may
reasonably require to carry out the services and functions contemplated by this
Article III.

IV.       AIR SERVICES TO BE PROVIDED BY CONTRACTOR

            A.        AIRCRAFT TO BE USED

            1.         Aircraft Types. Unless otherwise agreed by United,
Contractor will provide Contractor’s United Express Services, in accordance with
its United Express Schedule as referenced in Article IV.B.1,and as amended from
time to time in accordance with the terms of this Agreement, using the type and
amount of aircraft set forth in Appendix B.  The aircraft will be scheduled,
taking into account heavy scheduled maintenance requirements and the spare ratio
indicated in Article IV.A.2below, unless otherwise outlined in Appendix B. 

            a.         In accordance with the terms and conditions of this
Agreement, Contractor is authorized to fly the following aircraft under
Contractor’s United Express Services.

            Twenty-two (22) ERJ-145 Aircraft, which Contractor shall cause to be
delivered as per Appendix B.

            b.         Following May 1, 2010, any Aircraft Used in United
Express Service by Contractor pursuant to this Article IV.A will bear those
United Marks which are expressly designated by United, whether included on
Appendix A or otherwise established by United. Technical specifications covering
aircraft colors, schemes, United Marks and other elements of the exterior and
interior aircraft decor will be provided to Contractor by United.  Except as
provided herein, Contractor will have all aircraft used to provide Contractor’s
United Express Services painted and decorated with the exterior and interior
color decors and patterns specified by United at Contractor’s sole expense.  In
accordance with the technical specifications referenced in this Article IV.A.1,
Contractor will be responsible for maintaining all of its aircraft.Contractor is
permitted to operate up to **** (****) EMB-145 with ExpressJet livery from
Contractor’s existing fleet in the performance of United Express flights
hereunder.

            c.         In addition to the use of the United Marks on its
aircraft, Contractor will use and display a suitable sign or insignia on the
exterior of such aircraft that identifies Contractor as the operator of the
services being provided pursuant to this Agreement. The use and display of each
such sign or insignia will be subject to the prior written approval of United as
to its nature, size and location on Contractor’s aircraft.

            d.         Aircraft Communications Addressing and Reporting System –
ACARS.   Contractor is required to have ACARS on all its United Express fleet at
such time each aircraft enters into service.

            2.         Spare Aircraft. In addition to the aircraft referenced in
Article IV.A.1above, if requested by United, Contractor will use commercially
reasonable efforts to arrange for and make available for its use such spare
aircraft as are required to effectively maintain Contractor’s United Express
Services.  Pursuant to this Agreement, a spare aircraft shall be provided such
that the ratio of “aircraft in schedule” divided by “aircraft in fleet” shall
not exceed **** for Regional Jets. This is equivalent to **** (****) spare for
every **** (****) Regional Jet aircraft   

            3.         Mark Change. United may from time to time change the
Marks to be used for United Express Carriers.  At any time during the term of
this Agreement, and in the sole discretion of United, Contractor may be required
to use such new or different Marks, external color decors and patterns on its
aircraft as United may determine and to discontinue use of old Marks.  Upon
written notice from United, which will include the specifications for any such
changes in Marks or exterior or interior aircraft decor and patterns or uniform
designs, Contractor will effect such changes in accordance with the schedule
mutually agreed to by the parties.  United will pay all costs incurred in
complying with the requirements established in this paragraph.

            4.         Substitute Aircraft.  Except (i) Contractor’s right to
operate **** ExpressJet aircraft outside of United Marks as provided in Article
IVA1.b, or (ii) during the period of implementation of changes to the United
Marks under Article IV.A3. above, in the event Contractor is unable to operate a
particular scheduled frequency with an aircraft bearing United Marks, Contractor
will notify United of such event and the circumstances of Contractor’s inability
to so operate and Contractor will be permitted to operate an aircraft bearing
different elements of aircraft exterior decor than those specified above.  If
such operations extend beyond a continuous **** (****) hour period, Contractor
must seek and obtain United’s written approval for such aircraft substitutions;
provided that if Contractor purchases or leases a used aircraft which does not
contain appropriate United Marks, Contractor will notify United and Contractor
may operate such aircraft without United’s Marks for up to **** (****) days
after the date of purchase or lease of such aircraft by Contractor.   Provided
that such event is not related to or caused by heavy scheduled maintenance
requirements or to damage caused by United or a ground service provider
designated by United, Contractor shall pay United via cash voucher set-off, in
an amount equal to the monthly aircraft ownership rate (as stated in Appendix E)
calculated as a daily rate by dividing the monthly rate by thirty (30).
Following the **** (****) hour grace period, United shall charge Contractor the
daily rate for each day operated.

            B.        SCHEDULES AND CHARTERS TO BE OPERATED BY CONTRACTOR

            1.         United Express Schedule.  Commencing on the Effective
Date of this Agreement, Contractor will provide Contractor’s United Express
Services in the markets mutually agreed upon by Contractor and United.   
Subsequently, United will provide at least **** (****) days notice of any
planned schedule changes.  United may under extraordinary circumstances provide
less than **** (****) days notice on city pairs to be served, which Contractor
shall use its commercially reasonable efforts to accommodate.   For any new
cities, Contractor and United will determine a mutually viable ramp-up plan for
implementation of service. In accordance with aircraft delivery dates as set
forth in Appendix B. If Contractor fails to deliver aircraft on such date,
Contractor will pay United twice the monthly aircraft ownership rate set forth
in Appendix E for each day Contractor fails to deliver past the specified
delivery date



            2.         United Schedule Consent Required.  United may adjust
Contractor’s schedule from time to time subject to (i) a minimum of sixty (60)
days’ prior written notice to Contractor, and (ii) compliance with any
regulatory requirements with respect to service to affected airports. 
Contractor will ensure that any of its requests for changes in the use by
Contractor of the “UA” or “UA*” code on future routes or in the flight
frequencies or city pairs, or any of them, as operated or served by Contractor
(whether necessitated by altered connections, operating experience or other
reason) must be submitted to United at least ninety (90) days prior to the
effective date of such change.  All such changes must be approved in advance by
United.  The requests for such changes, and the approvals thereof, must be made
in writing, by mail, facsimile, telegram, telecopy or other electronic message
transmittal.  If upon review of Contractor’s request, the parties mutually agree
to make a Contractor requested change, and the automation equipment needed to
implement the change is available, then such change will be made as soon as
reasonably practicable within such ninety (90) day period. Within the operating
capability of the aircraft used by Contractor, as described in Article IV.A, and
subject to the provisions with respect to changes in city pairs as provided
above, Contractor will comply with all requests by United to increase, decrease
or in any other way adjust or terminate the flight frequencies or city pairs, or
both, as operated and served by Contractor pursuant to this Agreement.



            3.         Charter.  Contractor shall be prohibited from providing
charter flights in any aircraft used in Contractor’s United Express Services in
United livery, without the prior written consent of United. Contractor shall be
permitted to retain all revenues from such approved charters. However,
Contractor agrees to pay United a fee equal to the daily fixed and overhead
costs for such aircraft, as stated in Appendix E, for use of any chartered
aircraft covered under this Agreement.  In the case of each such charter,
Contractor hereby agrees that it will not (and it will not permit others to)
operate, promote or otherwise market the charter under the United Express name,
the UA or UA* designator code or any other United Marks or identification
(excepting only the unavoidable use of United Express liveried aircraft and
permanent airport signage).  Contractor shall provide written notice to United
of any charter flight using aircraft used in Contractor’s United Express
Services prior to the later of (i) the **** day prior to the date of such
charter flight or (ii) **** (****) business days after Contractor’s receipt of
the request for such charter flight.  Contractor agrees not to provide any
charter flight using aircraft used in Contractor’s United Express Services if
United provides written notice to Contractor stating that United elects to
require that Contractor not provide such charter flight, so long as Contractor
receives United’s notice prior to the fifth business day after United’s receipt
of Contractor’s notice or prior to the **** business day after United’s receipt
of Contractor’s notice only for any notice United receives within **** (****)
business days prior to intended charter flight.



            4.         Changes Input to Reservations Systems.  Changes to
Contractor’s schedules as set forth in this Article IV.B and which otherwise are
in accordance with the terms and conditions of this Agreement will be submitted
by Contractor for input into United’s internal reservations system and
computerized reservations systems.  At no time may Contractor make any changes
to flights operated by United or any other carrier.



            5.         Operating Commitment. Contractor agrees to operate
Contractor’s United Express Services to provide air transportation services
scheduled pursuant to this Article IV.B (as modified from time to time)
throughout the term of this Agreement.



            C.        INVENTORY 

            United will have the sole right to use, set and control
availability, levels and use of all seat inventory for the Aircraft Used in
United Express Service.  United will take all revenue and inventory risk and
will maintain inventory and pricing responsibility. Contractor is prohibited
from providing positive space leisure travel, or any other confirmed leisure
travel that requires removal of a seat from inventory, to any person other than
the people outlined in Appendix J, on Contractor’s United Express flights
without the prior written consent of United. All positive space and leisure
travel must be ticketed on United approved ticket stock with Contractor’s full
IATA serial and ticketing numbers. Positive space travel is permitted for
Contractor’s and United’s employees for actual business purposes, including
deadheading flight crews, and for Contractor’s employees and eligible in
emergency situations only.  Contractor may not issue positive space business
travel to anyone other than Contractor’s own employees. If in any way,
Contractor issues tickets in violation of this provision in any form, within two
(2) years of each such violation, Contractor may be billed via the ACH or cash
voucher set-off, and Contractor will pay United, the full unrestricted fare for
the class of service provided on such route for any such inappropriate
ticketing.     Contractor also agrees to comply with all rules and regulations
for positive space and space available travel as outlined in the Related
Agreements. 

            D.        FLIGHT CREWS TO BE USED

            1.         Flight Crew.  Aircraft Used in United Express Service
will be operated with crews consisting of a captain or pilot, and a first
officer or co-pilot.  All such crew members will at all times meet all currently
applicable governmental requirements, as such requirements may be amended from
time to time during the life of this Agreement, and will be fully licensed and
qualified for the services that they perform hereunder.  In addition, each of
Contractor’s captains will hold a current Airline Transport Pilot Certificate
and all Flight Crews to be used in Contractor’s United Express Services must be
qualified to fly between all city pairs on the Effective Date of this
Agreement.  Crew members will also meet all requirements imposed by the
insurance policies that are to be maintained pursuant to Article XII.

            1.         Flight Attendants. Contractor’s flight attendants will at
all times possess all necessary training and meet all currently applicable
governmental requirements, as such requirements may be amended from time to time
during the life of this Agreement. 

            E.         INFLIGHT SALES

            Contractor may, at United’s request, be required to sell beer,
liquor and other goods on flights included in Contractor’s United Express
Services.  Any additional goods or services Contractor would like to sell or
promote onboard the aircraft are subject to United’s written approval. 
Contractor agrees that such in-flight sales shall be conducted in a manner
consistent with in-flight sales provided on United’s flights.  For beer and
liquor sales only, Contractor will be solely responsible for the (i) incremental
costs at locations where United directly provides catering services and (ii)
direct costs at locations where United does not provide catering services and
Contractor shall be entitled to all revenues generated from such in-flight sales
(except SkyMall).  For all other products, services or food put on the aircraft
at United’s request, United shall be responsible for the direct costs, or as
mutually agreed upon, for such products, services or food, and United shall be
entitled to all of the revenue associated with such products, services or food. 
United shall use its commercially reasonable efforts to assist Contractor in
securing an economical price for the in-flight items. 

V.        OPERATING RESTRICTIONS

            A.        UNITED EXPRESS OPERATIONS ONLY

Other than pursuant to this Agreement, Contractor shall not, and it shall ensure
that its subsidiaries do not directly or indirectly, engage or attempt to
engage, on its or their own behalf or on behalf of a third party, in the
business of providing air transportation, marketing or code share relationship
at any of United’s Hubs (DEN, IAD, LAX, ORD, SEA, SFO); except (i) as directed
by United pursuant to Article VI.B.7 or as otherwise provided herein, or (ii)
for any such agreements entered into by Contractor in its capacity as a provider
of regional services to Continental Airlines, Inc.  Notwithstanding the
foregoing to the contrary, Contractor shall be permitted to engage in charter
activities and other similar flying arrangements at United’s Hubs.  In addition
to the exceptions set forth above, Contractor may fly to the aforementioned
United Hubs under code share or marketing relationships with another carrier as
a spoke service from another carriers’ hubs provided that such spoke services
shall not exceed in total for each market that involves a flight from another
carrier’s hub to a specific United hub a total of **** (****) arrivals per day.
United will consider wholly at its own discretion market by market exemptions to
this clause on a case-by-case basis.    United and Contractor agree to discuss
amending this Article V.A with respect to the exception of agreements entered
into by Contractor in the event that the parties agree to increase, by *****
percent (****%), the number of aircraft flown by Contractor as United Express
Service for United under this Agreement as of the Effective Date.



            B.        NO OPERATION OUTSIDE AGREEMENT

            Without the prior written consent of United, Contractor will not use
any of the services or facilities (excluding maintenance service or facilities)
afforded to Contractor by United to provide air transportation or related
services to other carriers or affiliates of Contractor without the consent of
United.  Under no circumstances will Contractor or its affiliates be permitted
to operate aircraft bearing the United Marks in city pairs other than those
specified by United pursuant to Article IV, without the prior written consent of
United, other than charters operated as provided in Article IV.B.3.  Contractor
will not, without United’s prior written consent, permit any third party,
whether under a lease arrangement or otherwise, to operate any aircraft bearing
the United Marks.

            C.        SEVERABILITY AND REMEDY

            1.         If the restrictions set forth in Article V.A or V.B or
V.C or any part thereof should, for any reason whatsoever, be declared invalid
by a court of competent jurisdiction, the validity or enforceability of the
remainder of such restrictions shall not thereby be adversely affected.  If any
time, scope or territorial limitation is deemed to be unreasonable by a court of
competent jurisdiction, then Contractor agrees and submits to the reduction of
either said time, scope or territorial limitation to such a time period, scope
or area as said court shall deem reasonable.  If Contractor shall be in
violation of the aforementioned restrictive covenants, then the time limitation
thereof shall be extended for a period of time equal to the period of time
during which such breach or breaches should occur.

            2.         Contractor acknowledges that United has no adequate
remedy at law and would be irreparably harmed were Contractor to breach or
threaten to breach the provisions of Article V.A or V.B or V.C hereof and,
therefore, agrees that United shall be entitled to injunctive relief to prevent
any breach or threatened breach of Article V.A or V.B or V.C hereof, and to
specific performance to the terms of Article V.A or V.B or V.C in addition to
any other legal or equitable remedy it may have.  Contractor also agrees that it
shall not raise the defense that United has an adequate remedy at law in any
equity proceeding involving it relating to Article V.A or V.B or V.C hereof. 
Nothing in this Agreement shall be construed as prohibiting United from pursuing
any other remedies at law or in equity that it may have or any other rights that
it may have under any other agreement.

VI.       LICENSE

            A.        GRANT OF LICENSE

            Contractor will conduct all operations described in Article IV.B,
and any additional operations undertaken by subsequent amendment hereto, under
the Marks set forth in Appendix A or other Marks designated by United pursuant
to this Article VI.A and subject to Article IV.A.4.  In consideration for the
services to be provided by Contractor under this Agreement, United hereby grants
to Contractor, upon the terms and conditions herein contained, a nonexclusive,
nontransferable right and license to use the United Marks, and Contractor hereby
undertakes the obligation to use the licensed United Marks in connection with
the services to be rendered by Contractor under this Agreement; provided,
however, that at any time during the term of this Agreement, United may alter,
amend or revoke the license hereby granted and require Contractor’s use of any
new or different Marks in conjunction with the air transportation services
provided hereunder as United may determine in the exercise of its sole
discretion and judgment.

            B.        TERMS AND CONDITIONS GOVERNING LICENSE

            1.         United Marks. Contractor hereby acknowledges United’s
ownership of the United Marks, further acknowledges the validity of the United
Marks and agrees that it will not do anything in any way to infringe or abridge
United’s rights in its marks or directly or indirectly to challenge the validity
of the United Marks.

            2.         Service Standards. Contractor agrees that, in providing
services under this Agreement in conjunction with one or more of the United
Marks, it will comply with all United Express Service Standards. United Express
Service Standards include, but are not limited to, United standards for (a)
aircraft types, as referenced in Article IV.A, (b) customer service, as set
forth in United’s Customer Service Policies and Procedures, (c) minimum customer
service training requirements consistent with United’s customer service
practices and procedures, (d) in-flight amenities and service, (e) aircraft
appearance, (f)   United/United Express safety programs (and Contractor will
enter into any agreements relating to such programs that are similar to those
offered to other United Express Carriers), (g) any other quality control
measures designated by United, as such standards may be prescribed by United
from time to time and (h) customer problem resolution (“CPR”).  As necessary,
United will provide training to Contractor’s designated instructors pursuant to
the requirements of United’s Customer Service Policies and Procedures; provided
that United will at its expense provide a trainer and materials, and United
agrees that the Service Standards prescribed by it will not be unreasonable in
light of the facilities and aircraft available to Contractor.  United will have
the right, from time to time, to inspect Contractor’s United Express Services to
determine if they conform to the United Express Service Standards. If United
determines that Contractor is not in compliance with the Service Standards
United will notify Contractor and Contractor will promptly rectify any such
noncompliance.  Failure on the part of United to conduct such inspections will
not relieve Contractor of its obligations to conform to the Service Standards. 
If Contractor fails to comply with any part of the Service Standards and such
failure is not corrected as soon as practicable (and, in any event, within
thirty (30) days) after Contractor’s receipt of written notice of such failure
from United, then United may, at its discretion, restrict or eliminate
Contractor’s pleasure travel privileges, or suspend Contractor’s authority to
serve city pair markets, or impose any other nonexclusive remedy, including
breach of contract, or other remedies available to United.   Other non-exclusive
remedy would include, requiring Contractor to bear costs in excess of normal
guidelines.  The United Express Service Standards are outlined in Appendix I,
and may be changed by United upon notice given from time to time.

            3.         Aircraft Ground Handling Procedures. Contractor agrees
that in providing Contractor’s United Express Services, it will conform to all
of Contractor’s Aircraft Ground Handling Procedures.  As used herein, “Aircraft
Ground Handling Procedures” include, but are not limited to, procedures for (a)
deicing, (b) handling and (c) other aircraft servicing measures, as such
procedures may be prescribed by Contractor from time to time.  Contractor agrees
that all Aircraft Ground Handling Procedures prescribed by it will be
established in compliance with all applicable federal, state, local and industry
regulations as well as any additional reasonable procedureswhich United may
prescribe from time to timewhich do not otherwise conflict with Contractor’s
Aircraft Ground Handling Procedures. Contractor will obtain any and all
necessary federal, state, local and regulatory approvals of such Aircraft Ground
Handling Procedures.  Once all necessary approvals are obtained, Contractor will
provide a copy of its Aircraft Ground Handling Procedures to United.  At each
Location, as necessary, Contractor will train United or its designee’s employees
in the requirements of Contractor’s Aircraft Ground Handling Procedures;
provided that Contractor will provide a trainer and materials and United will
pay all other expenses incurred by its employees in connection with such
training.   However, Contractor agrees to adhere to the United Express Service
Standards outlined in Appendix Ifor all Ground Handing of its United Express
flights.

            4.         Liability for Operations. Nothing in this Article VI.Bis
intended to nor will be construed so as to relieve Contractor of any liability
or to impose any liability on United for Contractor’s United Express Services by
virtue of any of United’s rights under Article VI.B.2or Article VI.B.3, whether
exercised or not.

            5.         Non-Exclusivity.  Nothing in this Agreement is intended
nor will be construed to give Contractor the exclusive right to use the United
Marks, or to abridge United’s right to use or to license the Marks, and United
hereby reserves the right to continue use of the United Marks and to license
such other uses of such Marks as United may desire.

            6.         Reversion of Marks. Upon termination of this Agreement
for any reason, the right to use herein granted for the United Marks will
immediately revert back to United, and Contractor will have no right to use such
Marks in any way.  Further, Contractor will, at its sole cost and expense
immediately upon termination of this Agreement, remove all United Marks from its
aircraft, its other vehicles, the uniforms of its personnel, its facilities and
from any and all other places or things controlled or formerly controlled by
Contractor.

            7.         Code Share.  Contractor shall enter into commercial
agreements with United and each of the Code Share Partners of United designated
by United pursuant to which, and subject to any necessary regulatory approvals,
Contractor shall become subject to the terms and conditions of the Code Share
Agreement to the extent necessary to permit the placement of the Code Share
Partner designator code on flights operated for United by Contractor. Contractor
shall enter into such Code Share Agreements within thirty (30) days of the
effective date as required by United. The Code Share Agreement is a tri-party,
common terms agreement entered into among United, Contractor, and the Code Share
Partner.  The terms and conditions described in the Code Share Agreement entered
into among United, Contractor, and Continental Airlines, Inc. on the Effective
Date hereof are representative of subsequent Code Share Agreements that United
may require Contractor to execute with subsequent Code Share Partners.   
Notwithstanding the foregoing, Contractor shall not be required to incur any
additional obligations or expenses related to entering into or performing under
such Code Share Agreements, and any such additional obligations or expenses
shall be the responsibility of United (or, at United’s discretion, United may
elect to no longer require Contractor to enter into or perform under a certain
Code Share Agreement); provided, however, that Contractor shall perform basic
obligations and may incur certain expenses inherent in code share relationships,
including but not limited to, reviewing and executing the Code Share
Agreement(s), facilitating the placement the Code Share Partner designator code
on flights operated for United by Contractor as directed by United, and
satisfying the indemnity and insurance requirements set forth in the Code Share
Agreement(s); provided that such requirements are consistent in both obligation
and expense as those required hereunder.  The Parties agree to discuss, in good
faith, any disagreement as to whether any additional obligation or expense with
respect to any Code Share Agreement is the responsibility of Contractor or
United.  

            C.        INFRINGEMENT

            United will, at its expense, defend, indemnify, release, protect,
save and hold Contractor, its officers, directors, agents and employees harmless
from and against any and all liabilities, damages, expenses, losses, claims,
demands, suits, fines or judgments, including but not limited to attorneys’ and
witnesses’ fees, costs and expenses incident thereto, which may be suffered by,
accrue against, be charged to or be recovered from Contractor as a result of any
third-party claim that the use by Contractor of any United Mark in accordance
with the terms of this Agreement infringes a registered trademark or service
mark of any third party in the United States, and will pay all costs, damages
and attorneys’ fees that a court finally awards as a result of such claim.  To
qualify for such defense and payment, Contractor must (i) give United prompt
written notice of any such claim and (ii) allow United to control the defense of
the claim and all related settlement negotiations and fully cooperate with
United in its defense of the claim and the conduct of any settlement
negotiations.  United’s obligation hereunder is conditioned on Contractor’s
agreement that if any Mark becomes, or in United’s opinion is likely to become,
the subject of such a claim, Contractor will not dispute that United, at its
option, may either procure the right for Contractor to continue using such Mark
or to replace or modify such Mark so that it becomes non-infringing.  This
Article VI.C states United’s entire obligation to Contractor regarding
infringement or the like.

VII.     ADDITIONAL UNDERTAKINGS

            A.        PASS THROUGH COSTS

            From time to time and at anytime upon reasonable prior written
notice to Contractor, United reserves the right to assume responsibility from
Contractor for purchasing of all Pass Through Cost products and services used by
Contractor pursuant to this Agreement, including the right to return such
responsibility to Contractor.

            B.        BULK PURCHASES

Each party may assist the other in obtaining goods and services useful to the
other party, including, without limitation, fuel, uniforms, supplies and ground
equipment, in a more economical manner.  If United identifies opportunities for
cost savings as a result of bulk purchasing on behalf of Contractor, Contractor
is obligated to participate in the new cost saving initiativeso long as such
participation does not violate or otherwise conflict with existing contractual
obligations of Contractorand Contractor is not required to incur any additional
obligations or unreimbursableexpenses related to entering into or the
performance of entering into such initiative.  If United identifies Carrier
Controlled cost savings, United and Contractor agree to share the savings.  If
United identifies Pass Through cost savings, United will retain the entire
benefit.   If Contractor identifies Pass Through Cost savings, United and
Contractor will share the savings. 



            C.        FUEL

            United, by or through its subsidiaries, agents or affiliates, shall
have the option to procure fuel and fuel services for or on behalf of
Contractor.  Contractor agrees to assist United, its subsidiaries, agents or
affiliates in identifying fuel or fuel service procurement opportunities, to
provide data or analysis pursuant thereto, and to enter into agreementsin a form
and substance reasonably satisfactory to Contractor for the provision of said
fuel or fuel services, including any provisions therein, at the direction of
United.  United shall use its best efforts to accommodate any operational or
other requirements of Contractor related to fuel or fuel services procured for
or on behalf of Contractor.

            D.        UNIFORMS

            Contractor, at its own expense, shall pay for and require all of its
Designated Personnel and other employees of Contractor who are visible to the
public to wear Contractor approved uniforms while performing Contractor’s United
Express Services as outlined in Appendix I.  United will pay all costs incurred
in Contractor’s complying with the requirements established in this paragraph if
United elects to change approved uniforms during the term.

            E.         PASSES AND REDUCED RATE TRAVEL

            Each party will comply with the terms of a separate agreement
between them under which are granted to the employees of the other party certain
passes and reduced rate pleasure travel privileges.  However, United has the
right to retain all revenue generated from reduced rate travel, including
companion passes, both on United and United Express operated flights.

            F.         ENVIRONMENTAL

            1.         Definitions.



            a. The term “Environmental Laws” means all applicable federal,
state, local and foreign laws and regulations, including airport or United
rules, regulations, policies, or lease requirements relating to the prevention
of pollution, protection of the environment or occupational health and safety,
or remediation of environmental contamination, including, without limitation,
laws, regulations and rules relating to emissions to the air, discharges to
surface and subsurface soil and waters, regulation of potable or drinking water,
the use, storage, release, disposal, transport or handling of Hazardous
Materials, and aircraft noise, vibration, exhaust and overflight.



            b. The term “Hazardous Materials” means any substances, whether
solid, liquid or gaseous, which are listed and/or regulated as hazardous, toxic,
or similar terminology under any Environmental Laws or which otherwise cause or
pose threat or hazard to human health, safety or the environment, including, but
not limited to, petroleum and petroleum products.



            2. Contractor Obligations.



            a. Contractor shall conduct its operations in a prudent manner,
taking reasonable preventative measures to avoid liabilities under any
Environmental Laws or harm to human health or the environment, including,
without limitation, measures to prevent unpermitted releases of Hazardous
Materials to the environment, adverse environmental impacts to on-site or
off-site properties and the creation of any public nuisance.  If, in the course
of conducting services under this Agreement, Contractor encounters adverse
environmental conditions that could reasonably be expected to give rise to
liability for United or Contractor under any Environmental Laws or which
otherwise could reasonably be expected to result in harm to human health or the
environment, Contractor shall promptly notify United of such conditions.



            b. Contractor shall, at its own expense, conduct its operations in
compliance with applicable Environmental Laws. If United provides any
information, instruction, or materials to Contractor relating to its obligations
under any Environmental Laws, Contractor agrees that this shall not in any way
relieve Contractor of its obligation to comply with Environmental Laws.
Contractor further agrees that it shall otherwise preserve the proprietary
nature of any such information that is identified by United as proprietary and
confidential and shall use its commercially reasonable efforts to ensure that
the information is not disclosed to any third parties without first obtaining
the written consent of United.



            c. Contractor shall use its reasonable commercial efforts to perform
its services under this Agreement so as to minimize the unnecessary generation
of waste materials, including consideration of source reduction and re-use or
recycling options. If requested by United, Contractor shall replace specific
products used in its operations with less toxic products, as long as there is a
reasonable replacement available at a similar cost, or if the product is not at
a similar cost, provide United the option to agree to pay the difference.
Contractor shall ensure that any waste materials generated in connection with
the services performed by Contractor under this Agreement are managed in
accordance with all applicable Environmental Laws, with Contractor assuming
responsibility as the legal generator of such wastes; however, this provision
does not apply should United or another vendor of United be the entity who has,
in fact, independently generated the wastes.



            d. For any leased areas or other equipment that are jointly used or
operated by both Contractor and United (and/or other United contractors),
Contractor shall use its reasonable commercial efforts to coordinate its
activities with United and/or United contractors and otherwise perform such
activities to ensure compliance with applicable Environmental Laws.



            e. Except for de minimis amounts of Hazardous Materials which are
immediately and fully remediated to pre-existing conditions, Contractor shall
promptly notify United of any spills or leaks of Hazardous Materials arising out
of Contractor’s provision of services under this Agreement, and shall provide
copies to United of any written reports provided to any governmental agencies
and airport authorities under any Environmental Laws regarding same. Contractor
shall promptly undertake all reasonable commercial actions to remediate any such
spills or leaks to the extent Contractor is required to do so by applicable
Environmental Laws, by the relevant airport authority, or in order to comply
with a lease obligation. In the event that Contractor fails to fulfill its
remediation obligations under this Paragraph and United may otherwise be
prejudiced or adversely affected, United may undertake such actions as are
reasonable at the cost and expense of Contractor.  Such costs and expenses shall
be promptly paid upon Contractor’s receipt of a written request for
reimbursement for them by United.



            f. Contractor shall promptly provide United with written copies of
any notices of violation issued or other claims from a third party asserted
pursuant to Environmental Laws or associated with a potential release of
Hazardous Materials and related to or associated with the provision of services
by Contractor under this Agreement. Contractor shall promptly undertake all
actions necessary to resolve such matters, including, without limitation, the
payment of fines and penalties, and promptly addressing any noncompliance
identified; provided, however, that Contractor may contest any notice of
violation or other alleged violation and defend any claim that it believes is
untrue, improper or invalid. In the event that Contractor fails to fulfill its
obligations under this Paragraph and United may otherwise be prejudiced or
adversely affected, United may undertake such actions as are reasonable or
legally required at the cost and expense of Contractor.  Such costs and expenses
shall be promptly paid upon Contractor’s receipt of a written request for
reimbursement for them by United.



            g. If requested by United, Contractor shall conduct a review and
provide information to United regarding Contractor’s compliance with the
requirements of this Article VII, Section F (Environmental). This review may
include the completion of an environmental compliance audit of Contractor’s
activities or an environmental site assessment, each subject to a work plan
approved by United. Contractor shall provide United with a summary of the
results of this audit, provide United an opportunity to review any report
generated in connection with such an audit, and will promptly use its reasonable
commercial efforts to address any noncompliance or liability identified.



            h. In the event that Contractor’s Services include (a) providing
bulk (nonbottled) potable water for crew or passenger consumption; (b) the
handling or loading of bulk (non-bottled) potable water onto aircraft; or (c)
the maintenance of any potable water equipment (such as water servicing trucks,
carts, cabinets or portable tanks), Contractor shall comply with all applicable
Environmental Laws governing the provision of such Services (“Drinking Water
Requirements”) and shall use its reasonable commercial efforts to ensure all
water handling equipment is properly and regularly disinfected and kept in
sanitary condition. If Contractor relies upon another contractor to load water
onto its aircraft or to maintain water handling equipment, it shall inquire with
such contractors to ensure they meet these Drinking Water Requirements as well.
Contractor shall notify United if it becomes aware of practices or conditions
that may negatively impact potable water quality.



            i. Contractor shall maintain records relating to its compliance with
Environmental Laws under this Agreement for at least five (5) years or such
longer period of time if required by Environmental Laws. Contractor shall, at
the request of United and with reasonable advance notice, provide United with
reasonable access to Contractor’s operations, documents, and employees for the
sole purpose of allowing United to assess Contractor’s compliance with its
obligations with this Article VII, Section F (Environmental), including
responding to reasonable information requests.



            j. Upon the termination of operations at a space used to support
operations under this Agreement, Contractor shall use its reasonable commercial
efforts to ensure the removal and proper management of any and all Hazardous
Materials for which Contractor is responsible associated with its operations
(including its subcontractors) and will comply with any other applicable
Environmental Laws applicable to Contractor’s United Express Services.



            k. Contractor has reviewed United’s Environmental Commitment
Statement (found at http://www.united.com/page/article/0,6722,52532,00.html) and
agrees to cooperate with United in meeting these commitmentsin effect as of the
date hereof and in responding to reasonable information requests.



            l. Contractor shall be responsible for and will indemnify, defend,
and hold harmless United, including its officers, agents, servants and
employees, from and against any and all claims, liabilities, damages, costs,
losses, penalties, and judgments, including costs and expenses incident thereto
under Environmental Laws or due to the release of a Hazardous Material, which
may be suffered or incurred by, accrue against, be charged to, or recoverable
from United or its officers, agents, servants and employees arising out of an
act or omission of Contractor (or its subcontractor) related to Contractor’s
provision of services under this Agreement, excluding the reckless or willful
misconduct, or gross negligence, of United, or a third party contracted by
United.



            m. All notices to be provided by Contractor to United under this
Article VII, Section F (Environmental) shall be provided as indicated in Article
XXII (Notices) of this Agreement, with a copy to Director of Environmental
Safety, United Air Lines, Inc., 77 W. Wacker Drive-HDQSY, Chicago, IL 60601.



            G.        FUEL EFFICIENCY INITIATIVES

            Contractor and United mutually agree to the following Fuel
Efficiency Initiatives

            1.         Contractor commits to including fuel efficiency
qualification classroom training in all FAA approved annual dispatch  and pilot
training in accordance with United’s guidelines, which will be provided to
Contractor, no later than May 31, 2010.  In order to effect such training,
United shall provide consultation on training development and supply sample
training materials.

            2.         Contractor shall conduct initial operational efficiency
training commencing May 31, 2010 with completion within six (6) months
thereafter.  In order to effect such training, United shall supply development
assistance, materials and other required items.

            3.         Contractor shall provide a monthly report in the form of
Appendix K.  At the request of United, Contractor shall further include in such
report such additional fuel related information, provided such actions do not
impose any additional burden or cost on Contractor.  Savings from such fuel cost
reductions in Contractor’s United Express operations shall accrue to United.

            4.         Contractor shall implement a flight data recorder and/or
ACARS baseddownload program (similar to United’s Flight Operations Quality
Assurance) to verify fuel savings and aircraft ground movement no later than May
31, 2010. Contractor and United will work together to ensure that all
appropriate fuel data is automated and available for analysis

            5.         Contractor shall work in good faith with United to use
the least cost fuel burn routing option, with possible alternatives to include
Contractor’s flight planning software and United’s flywize provided routing.
Contractor commits to utilizing United’s flywize routing as an option when and
to work in good faith with United to establish an audit process to ensure that
least cost option is selected, provided such actions do not impose any
additional burden or cost on Contractor.

            6.         Contractor shall obtain and use a variable mach cruise
system (Ppas or Aerodata) by May 31, 2010, provided such utilization does not
impose any additional burden or cost on Contractor. 

            H.        ONBOARD MERCHANDISING

            Contractor will participate in onboard merchandising efforts,
asrequired by United.  This may include but is not limited to the sale of both
perishable and non-perishable goods, as well as branded merchandise.



            I.          CASHLESS CABIN

Upon mutual agreement by the parties, Contractor may be required to acquire, at
its expense, the technology specified by United to support onboard product
merchandising.  This includes, but is not limited to, the technology required to
create a cashless onboard environment. Contractor will be responsible for all
costs associated with initial acquisition, ongoing maintenance of the
technology, management distribution of the technology, as well as, information
downloads and battery charging at a frequency specified by United.  

            J.         FUEL-RISK SHARING PROGRAM

            United and Contractor agree to a fuel risk sharing program whereby
Contractor’s mark-up is tied to an index consisting of the Oil Price (This is
the ****), and the UAX PRASM: **** (This data is available quarterly in United’s
Securities and Exchange Commission (SEC) Form 10-Q) as described in Appendix M.





VIII.    RATES PAYABLE TO CONTRACTOR

            A.        RATES

                  As agreed by United and Contractor and effective on the
Effective Date:



            1.         Consideration.  For and in consideration of the
transportation services, facilities and other services to be provided by
Contractor hereunder, the right of United to (i) control all aspects of
inventory as described in Article IV.C, (ii) receive and retain all air fares,
cargo rates and mail charges received by Contractor and United, and (iii)
receive and retain all other revenue received by Contractor and United as
provided in this Agreement(except as otherwise provided herein), and other
valuable consideration provided under this Agreement, United shall pay
Contractor specified CarrierControlled Costs (together with “Markup” as defined
at Article VIII B) and specified Pass Through Costs for the Reimbursement
Categories as detailed in Appendix E for each aircraft type

            2.         Definitions.  Contractor and United agree to the
definitions for both Carrier Controlled and Pass Through Costs in Appendix E.
Contractor is responsible for any and all other costs necessary to operate the
aircraft covered under the terms of this Agreement in accordance with the United
Express Service Standards. United is not responsible for any other costs not
specifically covered in this Agreement.

            3.         Reimbursement Categories.  The Pass Through Costs and
Carrier Controlled Costs are grouped by “Reimbursement Categories” for each
aircraft type. Within each Reimbursement Category, are specific kinds or types
of expenses as outlined in Appendix E.

            4.         Unit Rate.  Each Reimbursement Category, whether the
costs are Pass Through Costs or Carrier Controlled Costs, is expressed in terms
of one or more “Unit Rates.”  The Unit Rates express the basic measurement and
constitute the driver of costs for each Reimbursement Category.  Each
Reimbursement Category for Carrier Controlled Costs has specific Unit Rates as
outlined in Appendix E.  Unit Rates for Pass Through Costs will be evaluated and
revised as appropriate by the parties, but no more often than once during a
calendar-month period.  During any such evaluations, these Unit Rates will be
reset to more closely approximate the actual Pass Through Costs that United and
Contractor mutually agree are more likely to be Contractor’s expected costs.

            5.         Intentionally left blank.

            6.         Commercially Reasonable Efforts.  Contractor agrees to
use commercially reasonable efforts to control its Carrier Controlled Costs and
Pass Through Costs.  Failure by Contractor  to use its commercially reasonable
efforts to control Pass Through Costs shall be deemed as negligence on the part
of the Contractor and may  subject such costs to rejection of payment by United,
in which event Contractor waives its rights to reimbursement of the applicable
Pass Through Cost items.  The parties agree to discuss any failure by Contractor
to use its reasonable efforts to control costs.  

            7.         Aircraft Ownership Cost. Contractor’s Aircraft Ownership
Costs will be reimbursed by United, plus a Markup (assuming a minimum operating
performance at the “C” level), but will not be subject to the application of any
Annual Adjustment Factors.  

            8.         Cap.  Under no circumstances will United’s total
ownership costs on any aircraft, exceed the cost indentified in Appendix E plus
Markup. 

            B.        MARKUP

            For each calendar month that this Agreement is in effect, United
will pay to Contractor a fee (“Markup”) that is determined as follows:

            1.         Contractor’s actual measured performance in four areas,
including (a) on-time performance, (b) controllable flight completion rate, (c)
baggage handling, and (d) United Promoter, will each be assigned a grade (A, B,
or C) by reference to the table on Appendix F.  Each such graded category will
carry a weighting as outlined in Appendix F in making the Markup calculation.

            2.         Carrier Controlled Costs will then be allocated into
actual costs expended by Contractor for each aircraft type and for station
Carrier Controlled Costs

            3.         The percentage of the amount of each allocated category
determined pursuant to paragraph 2 above will then be multiplied by the
percentage assigned at Appendix F to each grade that is given pursuant to
paragraph 1 above.

            4.         The sum of the products obtained pursuant to paragraph 3
above will be the Markup for the calendar month for the applicable calendar
month.

            This Markup is intended to represent “C-level” performance against
Contractor’s Monthly Operating Goals (excluding aircraft ownership) and will be
paid in accordance with the Monthly Incentive Payment program as detailed below
in Article VIII.C.

            C.        TEMPORARY MARKUP WAIVER

            Contractor agrees to **** (**** %) Markup on all aircraft delivered
from December 1, 2009 through May 31, 2010 and have a Markup of **** (**** %)
from June 1, 2010 through June 30, 2010. Further, all aircraft in service from
June 1, 2010 and through June 30, 2010 will have a Markup of **** (**** %). The
below chart provides further clarity on the Markup schedule.

Date Range

Total Number of Aircraft

Markup

December 1, 2009 - December 6, 2009

****

****%

December 7, 2009 – January, 4 2009

****

****%

January 5, 2010 – January 31, 2010

****

****%

February 1, 2010 - February 28, 2010

****

****%

March 1, 2010 – May 31, 2010

****

****%

Date Range

Total Number of Aircraft

Markup

June 1, 2010 - June 30, 2010

****

****%




            D.        OPERATING GOALS

            For each calendar month and for Contractor’s entire United Express
operations, Contractor’s actual Performance Level shall be measured with respect
to each of four Operating Goals.  To establish the Markup to be applied
hereunder, add together the four applicable Markup Points (percentage figures)
associated with the relevant Performance Metrics set forth on Appendix F,
yielding a sum that is designated as the Total Markup Factor. Multiply the Total
Markup Factor by the total aggregate Carrier Controlled Costs for the month in
question, and the resultant amount is designated as the Markup as detailed in
Appendix F.  

            1.         Operating Goals Methodology.  Contractor’s Monthly
Operating Goals for the calendar year will be established using the
predetermined methodology set forth below and will take effect on January 1 of
each year.  All goals and adjustments used to create these goals will be
calculated using two (2) decimal points

On a metric by metric basis, for calendar years when United’s Mainline
performance (defined as performance for United Airlines’ domestic flights,
weighted by departures) is better than United Express Best Practice Operating
Performance:

            a.         Contractor’s On-Time Zero (“On-Time Zero or On-Time”)
Operating Goal is calculated as equal to United’s Operating Mainline Performance
(United Airlines’ domestic mainline flights, weighted by departures), adjusted
downwards **** percentage points then adjusted for regional differences.
Regional differences will be accounted for by taking the resulting goal
generated by the previous sentence and multiplying that number by the quotient
of the weighted average of United Mainline On Time Zero performance for the hubs
in which Contractor operates (weighted by Contractor hub departures) and the
United Mainline System On Time Zero Performance (performance for United
Airlines’ domestic mainline flights, weighted by departures).

            b.         Contractor’s Controllable Flight Completion
(“Controllable Completion” or “Controllable Flight Completion”) Operating Goal
is equal to United’s system-wide Mainline Operating Performance (United
Airlines’ domestic flights, weighted by departures) for its own operation
adjusted downward by **** percentage points.  Controllable Flight Completion
excludes cancellations due to weather, Air Traffic Control (“ATC”)
cancellations, requests by United to cancel flights in conjunction with the
Ground Delay Program, acts or omissions by United and emergency airworthiness
directives. 

            c.         Contractor’s Mishandled Bag (“Mishandled Bags”) Operating
Goal is calculated as equal to United’s system-wide Operating Performance
(domestic performance, weighted by departures)  for its own operation adjusted
upward by **** points then adjusted for regional differences. Regional
differences will be accounted for by taking the resulting goal generated by the
previous sentence and multiplying that number by the quotient of the weighted
average of United Mainline Mishandled Bag performance (domestic flights, for the
hubs in which Contractor operates (weighed by Contractor hub departures) and the
United Mainline System Mishandled Bag Performance (domestic performance,
weighted by departures). 

            d.         Contractor’s United Promoter (“United Promoter” or “UP”)
Operating Goal will be United Express Best Practice minus **** percentage
points.

            On a metric by metric basis, for calendar years when United’s
Mainline performance (domestic flights, weighted by departures) is worse than
United Express Best Practice Operating Performance

            e.         Contractor’s On-Time Zero (“On-Time Zero” or “On-Time”)
Operating Goal is calculated as equal to the United Express Best Practice
Operating Performance (where individual United Express Carrier Performance has
been regionally normalized) adjusted down **** percentage points then
re-adjusted for regional differences accounting for regions in which Contractor
operates. Regional differences will be accounted for by taking the resulting
goal generated by the previous sentence and multiplying that number by the
quotient of the weighted average of United Mainline On Time Zero performance
(domestic mainline flights, weighted by departures) for the hubs in which
Contractor operates (weighted by Contractor hub departures) and the United
Mainline System On Time Zero Performance (domestic mainline flights, weighted by
departures)

            f.          Contractor’s Controllable Flight Completion
(“Controllable Completion” or “Controllable Flight Completion”) Operating Goal
is equal to United Express Best Practice Performance adjusted downward by ****
percentage points.  Controllable Flight Completion excludes cancellations due to
weather, Air Traffic Control (“ATC”) cancellations, requests by United to cancel
flights in conjunction with the Ground Delay Program, acts or omissions by
United and emergency airworthiness directives. 

            g.         Contractor’s Mishandled Bag (“Mishandled Bags”) Operating
Goal is calculated as equal to United Express Best Practice Performance (where
individual United Express Carrier Performance has been regionally normalized)
adjusted upward by **** points then re-adjusted for regional differences
accounting for regions in which Contractor operates.  Regional differences will
be accounted for by taking the resulting goal generated by the previous sentence
and multiplying that number by the quotient of the weighted average of United
Mainline Mishandled Bag performance (domestic flights, weighted by departures)
for the hubs Contractor operates in (weighed by Contractor hub departures) and
the United Mainline System Mishandled Bag Performance (domestic flights,
weighted by departures). 

            h.         Contractor’s United Promoter (“United Promoter” or “UP”)
Operating Goal will be United Express Best Practice minus **** percentage
points.

            2.         B- Level Performance.  Contractor’s Monthly Operating
Goals, as defined above in Paragraph 1.a – 1.h and adjusted for seasonality
using the Seasonality Adjustment Factorsset forth in Paragraph v below, define
the minimum performance necessary to achieve at least B–Level Performance.

            3.         Performance Grade Widths.  “Grade Widths” (the range
between the lowest end of each Performance Level) remain constant and will not
be changed over the entire term of this Agreement and are as set forth in
Appendix F.

            4.         Example.  The Grade Width for A and C level performance
will be automatically computed on an annual basis once the numbers for the
bottom of B Performance Levels are established. For example, if Contractor’s
Monthly Operating Goal for the Controllable Completion Operating Category is
determined to be ****, that is the bottom of the B-Performance Level.   Applying
the methodology, in the performance Grade Width table referenced above, the
bottom A- Performance Level would be **** (**** plus ****).  Furthermore, the
bottom of the C Performance Level would be **** (**** minus ****).  Based on
these numbers the Grade Widths, before application of any Seasonality Adjustment
Factors would be as follows: 

Level A            =          **** -****
Level B            =          **** -****
Level C            =          **** -****

            5.         Seasonality Adjustment.   At the beginning of each year,
after Contractor’s Monthly Operating Goals for the year have been calculated by
the methodology outlined above but before Contractor’s Monthly Operating Goals
are set, Contractor may create the final Performance Level goals by multiplying
any of the four Contractor’s Monthly Operating Goals by a seasonality factor
developed by Contractor provided that the (i) twelve (12) month straight average
of each of Contractor’s Monthly Operating Goals remains unchanged after
seasonality factors are applied and (ii) seasonality factor for any month does
not exceed +/- ****%.

            E.         WIRE TRANSFER AND RECONCILIATION 

            1.         On a monthly basis and in a format to be set by United,
Contractor will provide an estimate of its monthly i.) Carrier Controlled Costs
with Markup, assuming C Performance Level, and ii.) Actual Controllable
Completion performance based on three (3) months rolling average not to exceed
****%, and iii.) Pass Through Costs, excluding aircraft property tax   (which
never have a Markup). This estimate will be based upon the schedule to be
operated during the upcoming month and shall be provided no later than 7 days
prior to the start of the month in which the wire transfers shall be made.
United retains the right to modify which Pass Through Costs shall be pre-payable
to Contractor and will provide at least thirty (30) days notice of any planned
changes. Once agreed to by United, these total costs will be divided by the
number of Wednesdays in the month and wire transferred by United to Contractor
each Wednesday. If United objects to such estimate, United retains the right to
withhold payment of only such costs that are objected to by United, which will
then be subject to the reconciliation process outlined in Article VIII.D.2.  If
United objects to such estimate, it shall provide written notice of such
objection, which shall include a detailed statement of the specific grounds for
its objection, within three (3) business days after its receipt of such
estimate.

            2.         Complete Reconciliation of Carrier Controlled Costs (and
associated Markup) according to actual Performance Levels, and Pass Through
Costs paid under Article VIII.D.1 and as established in accordance with the
terms of this Agreement, shall be completed by United on a monthly basis, but no
later than **** (****) days after month’s end. As an example, the December
operating statistics reports would be due from Contractor no later than January
30.  United will review the information and resolve data discrepancies, and
reconcile the Carrier Controlled Costs, by February 29.



            a.         Monthly Reconciliation Carrier Controlled Costs.  On or
before the thirtieth (30th) day after the last day of each calendar month,
Contractor shall submit to United a report detailing actual operational
statistics pertaining to the payment of Carrier Controlled Costs, with a content
and format determined by United. United and Contractor agree to make a good
faith effort to reconcile any differences in operational statistics data used to
calculate reconciliation payments.  Once a variance in operational statistics
falls within 1/10 of 1% (0.1%), the lower of the two numbers will be used for
calculating reconciliation payments.

            b.         Monthly Reconciliation – Pass Through Costs (excluding
aircraft property tax).  On or before the ninetieth (90th) day after the last
day of each calendar month, Contractor shall submit to United (in a format to be
determined by United) documentation sufficient to support its actual expenses
for Pass Through Costs items, including copies of invoices. Upon submission of
the information, Contractor must notify United in writing if any 3rd party
information is missing from the submission information, and provide an
explanation for the delay. Pass Through Costs will be reconciled within
one-hundred twenty (120) days after the last day of the calendar month.  Under
no circumstances will Contractor be reimbursed by United for Pass Through Costs
claimed more than six (6) months after the later of the date that the expense
was incurred or the invoice date; provided that Contractor agrees to diligently
pursue such items.

            3.         On or before April 30, Contractor shall submit to United
documentation sufficient to support its actual aircraft property tax expensesfor
the prior calendar year, including copies of invoices and actual aircraft
property tax bills. Upon submission of the information, Contractor must notify
United in writing if any information is missing from the submission information,
and provide an explanation for the delay.  The following aircraft property tax
allocation methodology will be used. Airliner Price Guide (APG) wholesale values
for Contractor’s fleet shall be provided by aircraft type. Contractor’s weighted
departures will be calculated by multiplying Contractor’s actual departures by
aircraft value divided by one-million (1,000,000).  The tax expense allocation
will be allocated by takingContractor’s weighted departures at each airport
divided by total weighted departures of the airport multiplied by total taxes
paid to get an allocated tax value.

            F.         EQUIPMENT FEATURES

As soon as practicable following the execution of this Agreement, the parties
agree to enter into either an amendment to this Agreement or an additional
agreement setting forth each party’s responsibilities with respect to equipment
to be placed on eachERJ-145 aircraft on the terms and conditions previously
agreed to by the parties and including the payments set forth on Appendix L.



IX.       FEES PAYABLE TO UNITED

            A.        GOVERNMENT ASSISTANCE

            Any and all direct or indirect assistance received by Contractor as
a result of government assistance or bail-out plans will be forwarded directly
to United to the extent reimbursed by United to Contractor or included in future
payments by United to Contractor.  Examples include, but are not limited to,
direct payments to Contractor, loan programs, reimbursement of security fees,
and waivers of any and all fees and taxes.

            B.        PROFIT SHARING 

            In the event Contractor’s operating margin before tax exceeds ****
percent (****%) in any calendar year, Contractor agrees to pay to United ****
percent (****%) of its share (based on available seat mile allocation between
all Contractor partner airlines) of Contractor’s margin above **** percent
(****%).   Margins shall be defined as total Contractor audited operating income
minus interest on all leased or owned aircraft, divided by the total Contractor
annual revenue.  This payment shall be made by Contractor to United within
thirty (30) days following the completion of Contractor’s annual financial
audit.  Any payment owed by Contractor to United will be reduced by the
difference between Markup payments for Performance Level A and Performance Level
B for the months in the calendar- year in which Contractor attains Performance
Level A. 

            C.        ONBOARD CATERING FEE FOR ORD AND IAD

            United will purchase the onboard catering product provisioned on
United Express flights from Chicago O’Hare (ORD) and Washington Dulles (IAD) and
invoice Contractor for the onboard catering product. The fee for onboard
catering product shall be $**** per passenger. On a monthly basis, Contractor
will receive an invoice from United via the Airline Clearing House.  The invoice
will be calculated based on the total number of Contractor’s number of departing
United Express passengers for ORD and IAD. The per passenger rate will be
reviewed by United on an annual basis. United may revise this rate with thirty
(30) days prior written notice to Contractor.



X.        MAINTENANCE AND FUELING

            United will have no responsibility under this Agreement for
maintenance, maintenance fuel or fueling of Contractor’s aircraft.

XI.       U.S. MAIL

            United and Contractor agree to cooperate in making bids for mail
carriage.


XII.     INSURANCE

            A.        INSURANCE TYPES

           During the term of this Agreement, Contractor agrees to procure and
maintain in full force and effect, at its own expense, policies of insurance
with insurers of recognized reputation and responsibility, which provide, unless
otherwise provided in the Aircraft Leases, at a minimum the following insurance:

            1.         Comprehensive Airline Liability Insurance, including but
not limited to Aircraft Liability, Passenger Liability, Comprehensive General
Liability Insurance, War Risk and Other Perils (per AVN 52E, or its equivalent),
including both passengers and other third parties, Cargo Liability and Baggage
Liability Insurance, with combined single limits for each and every loss and
each aircraft of not less than (i) U.S. $****, or (ii) U.S. $**** per available
seat or (iii) the limits that Contractor has in place, whichever is greatest. 
Any policies of insurance carried in accordance with this Article XI.A.1 will
also contain or be endorsed to contain those provisions set forth in the
attached Appendix G.

            2.         Aircraft Hull All Risks and Hull War and Allied Perils
insurance, including ground and flight coverage on Contractor’s aircraft,
including spares coverage, with deductibles United has reasonably deemed
appropriate.

            3.         Contractor agrees to maintain workers’ compensation in
statutory amounts required by each state in which any work is performed, in
whole or in part; Employers’ Liability, with policy limits not less than $****
combined single limit, for all of Contractor’s United Express employees.  United
shall in no way be liable for any workers’ compensation claims paid by
Contractor related to any of Contractor’s operations.  Contractor’s insurer
agrees to waive rights of subrogation against United with respect to worker’s
compensation claims. 

            4.        Contractor agrees to maintain commercial automobile
liability insurance covering all owned, non-owned leased, and hired automobiles,
trucks and trailers, with policy limits of not less than $**** combined single
limit per occurrence to cover Contractor’s entire United Express operation.

            5.         Contractor will be responsible for the first $**** of
loss or damage to all automation equipment provided by United to Contractor. 
Contractor will evidence property insurance and name United as loss payee.

            B.        EVIDENCE OF INSURANCE

            At the commencement of this Agreement, and thereafter at renewal,
Contractor shall furnish to United evidence reasonably satisfactory to United of
such insurance coverage and endorsements, including certificates certifying that
such insurance and endorsements are in full force and effect.  Initially, this
evidence shall be a certificate of insurance.

            C.        ALTERATIONS

            United has the right to make reasonable alterations in the
requirements set forth in this Article XI above, in respect of the types and
scope of coverage and amounts of insurance, any such alteration being deemed
reasonable if readily available and if it becomes the custom in the industry.



            D.        FAILURE TO MAINTAIN INSURANCE

            If Contractor fails to acquire or maintain insurance as herein
provided, United may at its option secure such insurance on Contractor’s behalf
and set-off the expense on Contractor’s cash voucher.

XIII.    LIABILITY AND INDEMNIFICATION

            A.        EMPLOYER’S LIABILITY AND WORKERS’ COMPENSATION

            Each party hereto assumes full responsibility for its employer’s
liability and workers’ compensation liability to its own officers, directors,
employees or agents on account of injury or death resulting from or sustained in
the performance of their respective service under this Agreement.  Each party,
with respect to its own employees, accepts full and exclusive liability for the
payment of workers’ compensation and employer’s liability insurance premiums
with respect to such employees, and for the payment of all taxes, contributions
or other payments for unemployment compensation or old age benefits, pensions or
annuities now or hereafter imposed upon employers by the government of the
United States or by any state or local governmental body with respect to such
employees measured by the wages, salaries, compensation or other remuneration
paid to such employees, or otherwise, and each party further agrees to make such
payments and to make and file all reports and returns, and to do everything to
comply with the laws imposing such taxes, contributions or other payments.

            B.        INDEMNIFICATION BY CONTRACTOR

            Contractor hereby assumes liability for and agrees to indemnify,
release, defend, protect, save and hold United and its officers, directors,
agents and employees harmless from and against any and all liabilities, damages,
expenses, losses, claims, demands, suits, fines or judgments, including but not
limited to, attorneys’ and witnesses’ fees, costs and expenses incident thereto,
which may be suffered by, accrue against, be charged to or be recovered from
United or its officers, directors, employees or agents, by reason of any
injuries to or deaths of persons, except for injury or death of United
employees, or the loss of, damage to or destruction of property, including the
loss of use thereof, arising out of, in connection with or in any way related to
any act, error, omission, operation, performance or failure of performance of
Contractor or its officers, directors, employees and agents, regardless of any
negligence either active, passive or otherwise on the part of United or its
officers, directors, employees or agents (but excluding the reckless or willful
misconduct, or gross negligence, of United or its officers, directors, employees
or agents), which is in any way related to the services of Contractor
contemplated by or provided pursuant to this Agreement, or otherwise.  United
will give Contractor prompt and timely notice of any claim made or suit
instituted against United which in any way results in indemnification hereunder,
and Contractor will have the right to compromise or participate in the defense
of same to the extent of its own interest.

            C.        INDEMNIFICATION BY UNITED

            United hereby assumes liability for and agrees to indemnify,
release, defend, protect, save and hold Contractor and its officers, directors,
agents and employees harmless from and against any and all liabilities, damages,
expenses, losses, claims, demands, suits, fines or judgments, including but not
limited to, attorneys’ and witnesses’ fees, costs and expenses incident thereto,
which may be suffered by, accrue against, be charged to or be recovered from
Contractor or its officers, directors, employees or agents, by reason of any
injuries to or deaths of persons, except for injury or death of Contractor’s
employees, or the loss of, damage to or destruction of property, including the
loss of use thereof, arising out of, in connection with or in any way related to
any act, error, omission, operation, performance or failure of performance of
United or its officers, directors, employees or agents regardless of any
negligence either active, passive or otherwise on the part of Contractor or its
officers, directors, employees, or agents (but excluding the reckless or willful
misconduct, or gross negligence, of Contractor or its officers, directors,
employees or agents), which is in any way related to the services of United
contemplated by or provided pursuant to this Agreement.  Contractor will give
United prompt and timely notice of any claim made or suit instituted against
Contractor which in any way results in indemnification hereunder, and United
will have the right to compromise or participate in the defense of same to the
extent of its own interest.

            D.        INTENTIONALLY DELETED 

            E.         INDEMNITY FOR INFORMATION

            Contractor hereby assumes liability for and agrees to release,
defend, protect, save, indemnify and hold United, its officers, directors,
employees and agents harmless from all liabilities, damages, losses, claims,
demands, suits, fines or judgments including but not limited to attorneys’ and
witness’ fees, costs and expenses incident thereto, of Contractor and any third
person, express or implied, arising by law or otherwise, as a result of, or
related to, any errors in information provided by United under this Agreement,
that Contractor knows or has reason to know is incorrect, regardless of any
negligence of United either active, passive or otherwise (but excluding the
willful misconduct of United).  Contractor’s waiver and release to United in
this Article XIII applies to any liability, obligation, right, claim, or remedy
in tort and including any liability, obligation, right, claim, or remedy for
loss of revenue or profit or any other direct, indirect, incidental, special, or
consequential damages.

            United hereby assumes liability for and agrees to release, defend,
protect, save, indemnify and hold Contractor, its officers, directors, employees
and agents harmless from all liabilities, damages, losses, claims, demands,
suits, fines or judgments including but not limited to attorneys’ and witness’
fees, costs and expenses incident thereto, of United and any third person,
express or implied, arising by law or otherwise, as a result of, or related to,
any errors in information provided by Contractor under this Agreement that
United knows or has reason to know is incorrect, regardless of any negligence of
Contractor either active, passive or otherwise (but excluding the willful
misconduct of Contractor).  United’s waiver and release to Contractor in this
Article XIII applies to any liability, obligation, right, claim, or remedy in
tort and including any liability, obligation, right, claim, or remedy for loss
of revenue or profit or any other direct, indirect, incidental, special, or
consequential damages.

            F.         UNITED DEFINITIONS

As used in this Article XIII for purposes of identifying an indemnified party,
all references to United include United’s parent company, and any subsidiary or
affiliate of United or its parent company, and their respective employees,
officers, directors and agents.  For purposes of this Article XIII any passenger
who connects in any city from a flight on United or Contractor (the “Carrying
Party”) within **** (****) hours after the end of such flight to a flight of the
other party (the “Connecting Party”) become passengers of the Connecting Party
when such passenger enters the hold room or waiting area to which they were
deplaned in such city from the Carrying Party’s flight to such on-line city.  A
passenger of the Carrying Party who does not have a connecting flight with the
other party hereto and prior to entering the hold room or waiting area after
deplaning from the Carrying Party’s flight in the Connection City is a passenger
of the Carrying Party.  For purposes of this Article XIII, neither loading
bridges, hallways, stairways, nor ramp areas will be considered part of the hold
room or waiting area.

XIV.    REPORTS

            A.        BOARDING INFORMATION

      Information reports containing data covering boarding, and other
information agreed to by the parties for Contractor’s operations hereunder will
be produced from the close-out entries and provided by United to Contractor on a
monthly basis 15 days after the month end.


            B.        OPERATING PERFORMANCE

            Contractor will furnish to United within ten business days (10)
after the end of each month a detailed report of its operating performance,
which report will include information on Contractor’s performance during the
preceding month for each of the items designated by United, including, but not
limited to, Operating Performance Standards and aircraft appearance. 

            C.        INSPECTION

            United may inspect and audit Contractor’s corporate records and
accounts solely related to Contractor’s United Express Services, from time to
time, upon reasonableprior written notice during the life of this Agreement;
provided that such inspections do not unreasonably interfere with Contractor’s
business.

            D.        FINANCIAL STATEMENTS

            Contractor will furnishor make available to United, (i) within the
time frame determined by the Securities Exchange Commission (SEC) for financial
reporting after the end of the each calendar quarter, unaudited financial
statements, including Contractor’s then current corporate balance sheet and
profit and loss statement, and (ii) within ninety (90) days after the end of
Contractor’s fiscal year, Contractor’s then current, audited financial
statements including, either separately or on a consolidated basis, the balance
sheet and the profit and loss statement, together with associated footnotes, and
a copy of the independent auditor’s report.     

            E.         BENCHMARKING

            Contractor agrees to participate diligently in a detailed audit
and/or benchmarking process to be determined by Unitedand at a mutually agreed
process and expense.  United may make this request for benchmarking twice during
the term of this Agreement.  The timing of these benchmarking studies is
entirely at United’s discretion; provided that the foregoing shall not
unreasonably interfere with Contractor’s operations.

            F.         GOVERNMENT FILINGS

            Contractor will be responsible for filing all reports relating to
its operations with the DOT, FAA and other applicable government agencies (other
than any such reports for which United has assumed the responsibility to file
them on Contractor’s behalf), and Contractor will promptly furnish United with
copies of all such reports and such other available traffic and operating
reports as United may request from time to time during the life of this
Agreement.  To the extent only United is in possession of relevant statistics
used in such reports, United will provide such available statistics to
Contractor as necessary for Contractor to complete these filings.  If United
fails to provide such statistics to Contractor sufficiently in advance of the
applicable deadline for such filings, and Contractor is unable to submit such
filings by the deadline because of such delay, United will reimburse Contractor
for any fines or penalties incurred by Contractor as a result of its failure to
submit such filings by the deadline.

            G.        COPY OF GOVERNMENT REPORTS

            Contractor will promptly furnish United with a copy of every final
report that Contractor prepares, whether or not such report is filed with the
FAA, NTSB or any other governmental agency, relating to any accident or incident
involving an aircraft used by Contractor pursuant to this Agreement, when such
accident or incident is claimed to have resulted in the death or injury to any
person or the loss of, major damage to or destruction of any property.

XV.      INDEPENDENT CONTRACTORS AND UNAUTHORIZED OBLIGATIONS

            A.        INDEPENDENT CONTRACTORS

            1.         The employees, agents and independent contractors of each
party hereto (the “Employer”) engaged in performing any of the services the
Employer is to perform pursuant to this Agreement are employees, agents, and
independent contractors of the Employer for all purposes and under no
circumstances will be deemed to be employees or agents or independent
contractors of the other Party (the “Non-Employer”).   The Non-Employer will
have no supervision or control over any such Employer’s employees, agents and
independent contractors and any complaint or requested change in procedure made
by the Non-Employer will be transmitted by it to the Employer’s designated
representatives.  In its performance under this Agreement, each party will act
for all purposes, as an independent contractor and not as an agent for the other
party. 

            2.         Notwithstanding the fact that Contractor has agreed to
follow certain procedures, instructions and United Express Service Standards
pursuant to this Agreement, United will have no supervisory power or control
over any employees, agents or independent contractors engaged by Contractor in
connection with its performance hereunder, and all complaints or requested
changes in procedures made by United will, in all events, be transmitted by
United to Contractor’s designated representatives.  Nothing contained in this
Agreement is intended to limit or condition Contractor’s control over its
operations or the conduct of its business as an air carrier, and Contractor and
its principals assume all risks of financial losses which may result from the
operation of the air services to be provided by Contractor hereunder.

            B.        EMPLOYEES

            The employees, agents and independent contractors of United engaged
in performing any of the services United is to perform pursuant to this
Agreement are employees, agents and independent contractors of United for all
purposes and under no circumstances will be deemed to be employees, agents or
independent contractors of Contractor.  Contractor will have no supervision or
control over any such United employees, agents and independent contractors and
any complaint or requested change in procedure made by Contractor will be
transmitted by Contractor to United’s designated representatives. In its
performance under this Agreement, United will act, for all purposes, as an
independent contractor and not as an agent for Contractor.

            C.        UNAUTHORIZED OBLIGATIONS

            1.         Nothing in this Agreement authorizes United to make any
contract, agreement, warranty or representation on Contractor’s behalf, or to
incur any debt or obligation in Contractor’s name (“Contractor Unauthorized
Obligation”); and United hereby agrees to defend, indemnify, save, release and
hold Contractor and its officers, directors, employees and agents harmless from
any and all liabilities, claims, judgments and obligations which arise as a
result of or in connection with or by reason of any such Contractor Unauthorized
Obligation made by United or its officers, directors, employees, agents or
independent contractors (other than Contractor) in the conduct of United’s
operations.

            2.         Nothing in this Agreement authorizes Contractor to make
any contract, agreement, warranty or representation on United’s behalf, or to
incur any debt or obligation in United’s name (“United Unauthorized
Obligation”); and Contractor hereby agrees to defend, indemnify, save, release
and hold United and its officers, directors, employees and agents harmless from
any and all liabilities, claims, judgments and obligations which arises as a
result of or in connection with or by reason of any such United Unauthorized
Obligation made by Contractor or its officers, directors, employees, agents or
independent contractors (other than United) in the conduct of Contractor’s
operations.

            D.        CONTRACTOR OPERATED FLIGHTS

            The fact that Contractor’s operations are conducted under the United
Marks and listed under the UA designator code will not affect their status as
flights operated by Contractor, and Contractor and United agree to adviseall
applicable third parties, including passengers, of this fact.  

XVI.    DEFAULT AND TERMINATION 

            A.        OPERATIONS DEFAULT

            1.         If either party becomes insolvent; if the other party is
not regularly paying its bills when due without just cause; if either party
takes any step leading to its cessation as a going concern; makes an assignment
of substantially all of its assets for the benefit of creditors or a similar
disposition of the assets of the business; or if either party either ceases or
suspends operations for reasons other than an Article XXVI Force Majeure
condition (a “Section A Default”), then the other party (the “Insecure Party”)
may terminate this Agreement on not less than ten (10) days written notice (the
“Notice Period”) to such party (the “Section A Defaulting Party”) unless the
Section A Defaulting Party immediately gives adequate assurance of the future
performance of this Agreement within the Notice Period by establishing an
irrevocable letter of credit issued by a U.S. bank acceptable to the Insecure
Party, on terms and conditions acceptable to the Insecure Party, and in an
amount sufficient to cover all amounts potentially due from the Section A
Defaulting Party under this Agreement—that may be drawn upon by the Insecure
Party if the Section A Defaulting Party does not fulfill its obligations under
this Agreement in a timely manner. 

            2.         If bankruptcy proceedings are commenced with respect to
the Section A Defaulting Party and if this Agreement has not otherwise
terminated, then to the extent permitted by the Bankruptcy Court, the Insecure
Party may upon thirty (30) days’ prior written notice suspend all further
performance of this Agreement until the Section A Defaulting Party assumes or
rejects this Agreement pursuant to Section 365 of the Bankruptcy Code or any
similar or successor provision.  Any such suspension of further performance by
the Insecure Party pending the Section A Defaulting Party’s assumption or
rejection will not be a breach of this Agreement and will not affect the
Insecure Party’s right to pursue or enforce any of its rights under this
Agreement or otherwise.  If a bankruptcy proceeding is commenced with respect to
Contractor, Contractor and United hereby agree that Contractor’s obligations
under this Agreement, the Aircraft Leases and  the Additional Aircraft Leases
must be fully performed pursuant to the terms of this Agreement, the Aircraft
Leases and the Additional Aircraft Leases, and that in the event United provides
written notice to Contractor and/or its trustee in bankruptcy of United’s demand
that this Agreement, the Aircraft Leases and the Additional Aircraft Lease, be
terminated, Contractor and/or trustee shall be obligated to reject such
agreements pursuant to Section 365 of the Bankruptcy Code within thirty (30)
days of such notice and release any and all rights thereunder to United.

            B.        COVENANT DEFAULT

            If either party (the “Section B Defaulting Party”) shall refuse,
neglect or fail to perform, observe, or keep any material covenants, agreements,
terms or conditions contained herein on its part to be performed, observed, and
kept (other than any such covenant or agreement for which this Agreement
provides an exclusive remedy and other than the covenants described in Article
XVI.D), and such refusal, neglect or failure (individually and collectively, a
“Breach”) shall continue for a period of thirty (30) days after written notice
to cure such Breach to the Section B Defaulting Party thereof or such longer
period as may be demonstrably  necessary to complete the cure of such failure
(but such longer period may not exceed sixty (60) days after the receipt of the
notice to cure) (a “Section B Default”) then the other party may upon thirty
(30) days’ notice to the Section B Defaulting Party terminate this Agreement. 
If a notice of Breach is delivered and a notice of termination is not delivered
within forty-five (45) days after the end of the thirty (30) or sixty (60) day
cure period, as applicable, the other party shall be deemed to have waived its
right hereunder to terminate for the particular occurrence of Breach for which
the Section B Defaulting Party received notice.  Notwithstanding the foregoing,
if United shall permanently cease operations as a certificated air carrier,
Contractor may give written notice and terminate the Agreement effective
immediately after such cessation of operations.

            C.        DEFAULT BY CONTRACTOR

            If Contractor shall refuse, neglect or fail to cure or perform any
one of the following conditions, United may give Contractor written notice to
correct such condition or cure such breach, and if any such condition or breach
shall continue for thirty (30) days, or, in the case of Article XVI.C.1 below,
ninety (90) days after notice to Contractor thereof (a “Section C Default”),
then United may terminate this Agreement upon thirty (30) days’ written notice
to Contractor if:

            1.         Contractor’s operations fall below C level performance in
any of the following two goals for a period of three (3) consecutive months OR
for a period of three (3) months within a six (6) month period:

            a.         Controllable Flight Completion; or

            b.         On-Time Zero;

            2.         Contractor knowingly maintains falsified books or records
or submits false reports of a material nature

            D.        SIMILAR AGREEMENTS

            United may immediately terminate this Agreement (i) if Contractor or
any of its affiliates that are wholly owned or controlled by Contractor is in
breach of the terms of Article V.A (United Express Operations Only) or (ii) if
Contractor or any of its affiliates that are wholly owned or controlled by
Contractor is in breach of the terms of Article V.B (No Operation Outside
Agreement) (a “Section D Default”).

            E.         NON-COMPLIANCE WITH STANDARDS

            If Contractor shall refuse, neglect, or fail to perform or observe
the provisions of the United Express Safety Standard or United Express Service
Standards to be performed, observed, and kept with regard to one or more city
pairs under this Agreement, and such refusal, neglect or failure shall continue
for a period of sixty (60) days after United delivers written notice to cure
such default to Contractor thereof (a “Section E Default”) then United may upon
thirty (30) days’ notice to Contractor terminate this Agreement with regard to
the city pairs involved or as to the entire Agreement at United’s discretion.

            F.         CONSEQUENCES OF TERMINATION

            Any termination pursuant to one or more of the provisions of this
Agreement will be without additional liability to the party initiating such
termination and will not be construed so as to relieve either party hereto of
any debts or obligations, monetary or otherwise, to the other party that accrued
hereunder prior to the effective date of such termination.  Each party will be
entitled to any and all damages recoverable and remedies under law or in equity
against the other for any breach by the other party of this Agreement,
regardless of whether the non-breaching party elects to terminate this
Agreement; provided that the liquidated damages provided for in Article XVI.G
shall constitute full payment and the exclusive remedy for any damages suffered
by United, with respect to the specific Section Defaults set forth in Article
XVI for which Article XVI.G requires Contractor to pay United certain liquidated
damages.

            G.        UNITED’S LIQUIDATED DAMAGES 

            1.         With the exception of the exclusions set forth in Article
XVI.G.4, below, if United terminates this Agreement pursuant to the terms of
this Article 0, including for Contractor’s breach, then Contractor will pay to
United as liquidated damages, and not as a penalty, the Daily United Damages,
for each day remaining during the period commencing with the date of termination
through the end of the then current term of this Agreement; provided, however,
that if United secures another carrier to replace Contractor in the city pairs
served by Contractor under this Agreement as a United Express Carrier at any of
the affected stations, or if United determines that United could replace
Contractor without increasing its damages in these city pairs, then the
liquidated damages will be adjusted as follows.

            a.         At such time as the average daily Total Net Sales
Receipts (as defined below) received by United from the replacement carrier or
its own operations with respect to the city pairs previously included in
Contractor’s United Express Services for thirty (30) consecutive days (the
“Replacement Carrier’s Average Daily Receipts”) are at least ****% of
Contractor’s Average Daily Receipts, then from that day and thereafter, the
Daily United Lost Receipts will be reduced by ****%;

            b.         At such time as the Replacement Carrier’s Average Daily
Receipts are at least ****% of Contractor’s Average Daily Receipts, then from
that day and thereafter the Daily United Lost Receipts will be reduced to equal
****% of the original Daily United Lost Receipts; and

            c.         At such time as the Replacement Carrier’s Average Daily
Receipts are at least ****% of Contractor’s Average Daily Receipts, then from
that day and thereafter the Daily United Lost Receipts will be reduced to zero. 
For purposes of this Article XVI.G,

            i.          “Contractor’s Average Daily Receipts” means the average
amount of the daily Total Net Sales Receipts (as defined in Article III.H.1)
from Contractor’s United Express Services per day over the twelve (12) month
period immediately preceding the date of termination or Contractor’s breach,
whichever occurs earlier. 

            ii.          “Daily United Lost Receipts” shall equal Contractor’s
Average Daily Receipts, subject to adjustment as provided in paragraphs (a), (b)
and (c) of Article XVI.G.

            iii.         The amount of the “Daily United Damages” shall equal
the sum of (1) the Daily United Lost Receipts (as so adjusted), plus (2) the
amount (which may be a negative number) by which the Replacement Carrier’s
Average Daily Fees exceed the Contractor’s Average Daily Fees; provided that, if
the sum of the amount in clause (1) above plus the amount in clause (2) above is
less than zero, then the Daily United Damages shall be zero.

            iv.         “Contractor’s Average Daily Fees” means the average
amount of fees paid by United to Contractor pursuant to Article VIII.A under
this Agreement per day over the twelve (12) month period immediately preceding
the date of termination or Contractor’s breach, whichever occurs earlier.

            v.         “Replacement Carrier’s Average Daily Fees” means the
total average of the daily fees paid to another carrier, if any, and expenses
incurred by United to replace Contractor’s United Express Services.

            vi.         “Total Net Sales Receipts” equals total gross sales
receipts for all passenger tickets, airway bills, cargo bills, mail fees,
reimbursement for operational denied boarding and other tickets issued by
Contractor for Contractor’s United Express Services (less refunds thereon paid
out by Contractor), collected by Contractor during the applicable period

            2.         If this Agreement is terminated in a manner such that
United shall have the right to damages under this Article XVI.G, United shall,
in good faith and in a commercially reasonable manner, secure another carrier to
replace Contractor and take such other reasonable actions so as to mitigate the
damages owed to United hereunder.

3.         The inclusion of this Article XVI.G is not intended to modify, waive
or restrict Contractor’s rights to exercise any and all remedies available at
law or in equity for United’s breach of this Agreement.

            4.         The provisions of this Article XVI.G shall not be
applicable to a termination of this Agreement by United (i) pursuant to Article
XVI.C as a result of Contractor’s failure to meet the conditions referenced in
Article XVI.C.1, or (ii) pursuant to Article XVI.E as a result of Contractor’s
failure to meet the conditions and cure the default in a timely manner as
described in Article XVI.E; provided, that the exclusion of the applicability of
Article XVI.G to Article XVI.C.1 and Article XVI.E shall not be deemed to be a
waiver of any right which United may have for remedies at law or in equity.

            H.        RESTRICTED ACTIONS

            Contractor shall not take, nor agree to take, any of the following
actions without United’s prior written consent: (a) dispose of any of United’s
assets, or (b) enter into any agreements with third parties which create liens,
claims or encumbrances on any of United’s assets.  To the extent that Contractor
engages in, invests in or otherwise is responsible (financially or otherwise)
for any business, activity or operation other than Contractor’s United Express
Services, and unless otherwise expressly agreed in writing with United,
Contractor will ensure that the costs and expenses associated with or allocable
to such other businesses, activities or operations are not charged to or
recovered from United in any way.

XVII.   ASSIGNMENT, MERGER AND ACQUISITION

            A.        ASSIGNMENT

            This Agreement may be terminated by either United or Contractor (the
“First Party”) if the other party assigns this Agreement or any of its rights,
duties or obligations under this Agreement (except an assignment of the right to
money to be received hereunder and except to any affiliate of Contractor)
without the prior written consent of the First Party.  In the event that this
Agreement is assigned in violation of this Article, without such consent having
been given in writing, the First Party will have the right to terminate this
Agreement immediately by telegraphic or written notice to the other party;
provided, however, that a corporate reorganization that does not result in a
material change in the ultimate ownership of Contractor from the ownership that
existed prior to such transaction will not be considered an assignment as long
as all of the entities succeeding to any of the assets or liabilities of
Contractor prior to such corporate reorganization agree to be bound by this
Agreement.

            B.        MERGER  

If control of Contractor is acquired by, either by merger or otherwise, another
air carrier, or a corporation directly or indirectly owning or controlling or
directly or indirectly owned or controlled by another air carrier (a “Holding
Company”),or a corporation directly or indirectly owned or controlled by any
such Holding Company, United will have the option to terminate this Agreement
without liability to Contractor.

            C.        INTENTIONALLY DELETED

XVIII. CHANGE OF LAW

            Notwithstanding anything herein to the contrary, if there is any
change in the statutes governing the economic regulation of air transportation,
or in the applicable rules, regulations or orders or interpretation of any such
rule, regulation or order of the DOT or other department of the government
having jurisdiction over air transportation, which change or changes materially
affect the rights or obligations of either party hereto under the terms of this
Agreement, then the parties hereto will consult, no later than thirty (30) days
after any of the occurrences described herein, in order to determine what, if
any, changes to this Agreement are necessary or appropriate, including but not
limited to the early termination of this Agreement.  If the parties hereto are
unable to agree whether any change or changes to this Agreement are necessary
and proper, or as to the terms of such changes, or whether this Agreement should
be terminated in light of the occurrences described above, and such failure to
reach agreement continues for a period of thirty (30) days following the
commencement of the consultations provided for by this Article XVIII, then this
Agreement may be terminated by either party immediately upon providing the other
party thirty (30) days’ prior written notice of such termination.  Any such
termination will be without additional obligation or liability to both parties
except that such termination will not relieve either party of any debt or
obligation, monetary or otherwise, accruing hereunder prior to the effective
date of termination.

XIX     TAXES, PERMITS AND LICENSES

            A.        TRANSACTION TAXES

            Contractor agrees to indemnify and hold United harmless from any and
all penalties or interest arising out of any real and personal property, sales
and use, occupational, gross receipts, value added, income, franchise and any
other taxes, customs, duties, excise taxes, fees, charges or assessments, of any
nature whatsoever imposed by any federal, state, local or foreign government or
taxing authority upon Contractor or United with respect to Contractor’s
performance of this Agreement, or to Contractor’s operations, or the equipment
contained therein or services provided thereby, or the revenues derived
therefrom (except for penalties or interests arising out of any tax upon or
measured by United’s performance of its obligations hereunder or United’s
revenues, receipts, net income or any franchise tax). If a claim is made against
United for any penalties or interest referred to above, United will promptly
notify Contractor and request payment of such claim.  If requested by Contractor
in writing, United will upon receipt of indemnity and evidence that Contractor
has made adequate provision for the payment of such penalties or interest,
reasonably satisfactory to United, contest the validity, applicability or amount
of such penalties or interest, taxes and other charges at Contractor’s expense. 
Contractor shall pay United upon demand for all expenses incurred (including,
without limitation, allreasonable and actual costs, expenses, losses, legal and
accountants’ fees, penalties and interest) in making payment, in protesting or
seeking refund of such penalties or interest.

            B.        PAYROLL TAXES

            Contractor acknowledges that it is responsible for and will pay to
the appropriate authority, and will indemnify and hold United harmless from, any
and all federal or state payroll taxes, FICA, unemployment tax, state
unemployment compensation contribution, disability benefit payments, insurance
costs and any other assessments or charges which relate directly or indirectly
to the employment by Contractor of Contractor’s employees.  United acknowledges
that it is responsible for and will pay to the appropriate authority, and will
indemnify and hold Contractor harmless from, any and all federal or state
payroll taxes, FICA, unemployment tax, state unemployment compensation
contribution, disability benefit payments, insurance costs and any other
assessments or charges which relate directly or indirectly to the employment by
United of United’s employees.

            C.        PERMITS AND LICENSES

            Contractor will comply with allapplicable federal, state and local
laws, rules and regulations, will timely obtain and maintain any and all
permits, certificates or licenses necessary for the full and proper conduct of
its operations, and will pay all fees assessed for airport use including but not
limited to landing fees, user airport fees and prorated airport facility fees. 
Contractor further agrees to comply with all mandatory resolutions issued by the
Air Transport Association of America (“ATA”) and all non-binding recommended
resolutions of the ATA, which are adopted by United.

XX.      REVIEW

            During the term of this Agreement United may, at any time at its
discretion upon reasonable prior written notice and without materialdisruptions
of Contractor’s operations, require a joint review of Contractor’s aircraft and
facilities to determine whether Contractor’s United Express Services are meeting
the requirements of this Agreement. This review is not intended nor shall it be
construed to relieve Contractor of its responsibility to provide a quality and
airworthy aircraft that satisfies all FAA regulations.  In addition, upon
request by United, within thirty (30) days after each calendar quarter United
and Contractor will meet to review Contractor’s United Express Services during
the preceding calendar quarter.

XXI.    JURISDICTION

            With respect to any lawsuit, action, proceeding or claim relating to
this Agreement or any other agreement between United and Contractor
(hereinafter, any such lawsuit, action, proceeding or claim is referred to as a
“Lawsuit”), each of the parties hereto irrevocably (i) submits to the exclusive
jurisdiction of the courts of the State of Illinois and the United States
District Court located in the City of Chicago, Illinois, and (ii) waives any
objection which it may have at any time to the laying of venue of any Lawsuit
brought in any court, waives any claim that any Lawsuit has been brought in any
inconvenient forum, and further waives the right to object, with respect to any
Lawsuit, that such court does not have jurisdiction over such party.  Nothing in
this Agreement precludes either party hereto from bringing Lawsuits in any other
jurisdiction in order to enforce any judgment obtained in any Lawsuit referred
to in the preceding sentence, nor will the bringing of such enforcement Lawsuit
in any one or more jurisdictions preclude the bringing of any enforcement
Lawsuit in any other jurisdiction.

XXII.   NOTICES

            Any and all notices, approvals or demands required to be given in
writing by the parties hereto will be sufficient if sent by facsimile, certified
mail, postage prepaid, overnight delivery by a nationally recognized delivery
company or hand delivery, to United, addressed to:

United Air Lines, Inc.
1200 E. Algonquin Road
Elk Grove Township, Illinois 60007
Attn: Director, United Express
Fax:  847-364-6728

with copy to:


United Air Lines, Inc.
77 W. Wacker Drive
Chicago, Illinois 60601
Attn: HDQLD – Assistant General Counsel

Fax:  312-997-8103



and to Contractor, addressed to:

ExpressJet Airlines, Inc
700 North Sam Houston Parkway West
Suite 200
Houston, Texas  77067
Attn:
Vice President & Chief Financial Officer
Fax:   832-353-1143




with a copy to:



ExpressJet Airlines, Inc.
700 North Sam Houston Parkway West
Suite 200
Houston, Texas 
Attn:   Vice President & General Counsel
Fax:  832-353-1141


or to such other addresses in the continental United States as the parties may
specify in writing.

XXIII. APPROVALS AND WAIVERS

            A.        Whenever this Agreement requires the prior approval or
consent of United, Contractor will make a timely request to United therefore and
the consent will be obtained in writing. United will also consider, in its sole
discretion, other reasonable requests individually submitted in writing by
Contractor for United’s consent to a waiver of any obligation imposed by this
Agreement.

            B.         United assumes no liability or obligations to Contractor
by providing any waiver, approval, consent or suggestion to Contractor in
connection with this Agreement, or by reason of any neglect, delay or denial of
any request therefore.

            C.        Except as otherwise provided for in this Agreement, no
failure by either party to execute any power reserved to it by this Agreement,
or to insist upon strict compliance by the other party with any obligation or
condition hereunder, and no custom or practice of the parties at variance with
the terms hereof will constitute a waiver of such party’s right to demand exact
compliance with any of the terms herein.  Waiver by such party of any particular
default by the other party will not affect or impair such party’s rights with
respect to any subsequent default of the same, similar or different nature, nor
will any delay, forbearance or omission of such party to exercise any power or
right arising out of any breach or default by the other party of any of the
terms or provisions hereof will affect or impair such party’s right to exercise
the same or constitute a waiver by such party of any right hereunder or the
right to declare any subsequent breach or default and to terminate this
Agreement prior to the expiration of its term.  Subsequent acceptance by such
party of any payments due to it hereunder will not be deemed to be a waiver by
such party of any preceding breach by the other party of any terms, covenants or
conditions of this Agreement.

XXIV. GOVERNING LAW

            This Agreement and any dispute arising hereunder, including any
action in tort, will be governed by and construed and enforced in accordance
with the internal laws of the State of Illinois.


XXV.   CUMULATIVE REMEDIES

            Unless and to the extent as may be otherwise expressly stated in
this Agreement, no right or remedy conferred upon or reserved to Contractor or
United by this Agreement is intended to be, nor shall be deemed, exclusive of
any other right or remedy herein or by law or equity provided or permitted, but
each will be cumulative of every other right or remedy.

XXVI  FORCE MAJEURE

            A.        FORCE MAJEURE

            Neither party shall be liable for delays or failure in performance
hereunder caused by acts of God, acts of terrorism or hostilities, war, strike,
labor dispute, work stoppage, fire, act of government, court order or any other
cause, whether similar or dissimilar, individually or collectively, “Force
Majeure” events beyond the control of Contractor or United.

            B.        EFFECT ON MARKUP

            In the event of a Force Majeure or other disruption resulting in at
least a one-day suspension of greater than **** percent (****%) of Contractor’s
United Express scheduled flights for a period of more than thirty (30) days,
United retains the right to reduce Contractor’s Markup to **** percent (****%)
for A, B, or C level performance for the lesser of the duration of effect of the
Force Majeure event or **** (****) year.

            In the event of a Force Majeure or other disruption resulting in at
least a one-day suspension of greater than **** percent (****%) of Contractor’s
United Express scheduled flights for a period of more than thirty (30) days, an
equal to the percentage reduction of reimbursable Carrier Controlled Costs to
the following three Reimbursement Categories will take effect:  Fixed & Overhead
– Per aircraft in Fleet, Fixed & Overhead – Non-Aircraft, and One-Time Costs. 
The payment reduction will continue for the duration of the disruption.   In the
event a permanent schedule reduction results from a disruption, a permanent
reduction to these Reimbursement Category Costs equal to the percentage
reduction in scheduled flights will take effect.

XXVII. SEVERABILITY AND CONSTRUCTION

            A.        Each term or provision of this Agreement will be
considered severable, and if, for any reason, any such term or provision herein
is determined to be invalid and contrary to, or in conflict with, any existing
or future law or regulation by a court or agency having valid jurisdiction, such
will not impair the operation of, or have any other effect upon, other terms or
provisions of this Agreement as may remain otherwise enforceable, and the latter
will continue to be given full force and effect and bind the parties hereto, and
said invalid terms or provisions will be deemed not to be a part of this
Agreement.

            B.         The captions appearing in this Agreement have been
inserted for convenience only and will not control, define, limit, enlarge or
affect the meaning of this Agreement or any of its provisions.

XXVIII. ACKNOWLEDGMENT

            A.        Each party expressly disclaims the making of, and
acknowledges that it has not received, any warranty or guarantee, express or
implied, as to the potential volume, profits or success of the business venture
contemplated by this Agreement.


            B.         Each party acknowledges that it has received, read and
understood this Agreement and the Appendices hereto.

XXIX. CONFIDENTIALITY AND INFORMATION SECURITY

            A.        Except as required by law (including federal or state
securities laws or regulations) or by the rules and regulations of any stock
exchange or association on which securities of either party or any of its
affiliates are traded, or in any proceeding to enforce the provisions of this
Agreement, United and Contractor hereby agree not to publicize or disclose to
any third party the terms or conditions of this Agreement or any of the Related
Agreements without the prior written consent of the other parties thereto.

            B.         Except as required by law (including federal or state
securities laws or regulations) or by the rules and regulations of any stock
exchange or association on which securities of either party or any of its
affiliates are traded, or in any proceeding to enforce the provisions of this
Agreement, United and Contractor hereby agree not to disclose to any third party
any confidential information or data, both oral and written, received from the
other and designated as such by the other without the prior written consent of
the party providing such confidential information or data.

            C.        If either party is served with a subpoena or other process
requiring the production or disclosure of any of the agreements, information or
data described in Article XXVIII.A or Article XXVIII.B, then the party receiving
such subpoena or other process, before complying with such subpoena or other
process, shall immediately notify the other party of same and permit said other
party a reasonable period of time to intervene and contest disclosure or
production.

            D.        Upon termination of this Agreement, each party must return
to the other any confidential information or data received from the other and
designated as such by the party providing such confidential information or data
which is still in the recipient’s possession or control.

            E.         United’s Confidential Information shall include United
customer (whether current, former or prospective) and United employee (whether
current, former or prospective) data and personal information provided to
Contractor by or on behalf of United or collected by Contractor from customers
or employees.  Contractor shall establish and maintain environmental, safety and
facility procedures, data security procedures and technical, physical,
administrative and other safeguards to protect against the destruction, loss,
and unauthorized access, use, possession or alteration of United’s Confidential
Information in the possession of Contractor.  Such procedures and practices
shall be compliant, at a minimum, with (a) United's security and document
retention requirements as may be issued to Contractor from time to time
(collectively, “United Security Requirements”), (b) to the extent applicable,
the security standards for the protection of cardholder information with which
the payment card companies collectively or individually require merchants to
comply including but not limited to the Payment Card Industry Data Security
Standards currently in effect and as may be updated from time to time while
Contractor has such information in its possession (“PCI Standards”), and (c) all
applicable laws, rules, regulations, directives, ordinances, codes or similar
enactments that apply to United in the conduct of its business (“Data Security
Laws”).  All such procedures and practices shall take into account the nature of
United’s Confidential Information and the commensurate risks associated with
such United Confidential Information.  Contractor shall maintain a complete
audit trail of all access to, and use of, United’s Confidential Information
including, but not limited to, transactions and activities associated with
United Confidential Information.  Contractor also shall implement and maintain
appropriate business continuity, contingency and disaster recovery plans in
order to maintain the availability, security and confidentiality of United’s
Confidential Information and restore normal operating procedures as promptly as
possible in the event of a major disruption, business interruption or failure.

            F.         United has the right, in its sole discretion, at any time
and from time to time, and for any reason, to restrict, discontinue, suspend,
cancel, terminate or modify Contractor’s right to use, obtain, access, hold or
process United’s Confidential Information, in order to protect and secure
United’s Confidential Information.  On United's request, Contractor shall return
in a manner and format reasonably requested by United, or, if specifically
directed by United, shall destroy, United’s Confidential Information in
Contractor’s possession, power or control, in a manner that assures same is
rendered unintelligible and unrecoverable.  Upon United's instruction to destroy
or return all United Confidential Information, all copies of United’s
Confidential Information shall be permanently removed from all of Contractor's,
its agents’, subcontractors’ or third parties’ facilities, systems, records,
archives and backups, and all subsequent use of such information by Contractor,
its agents, subcontractors or third parties shall cease.  Contractor shall
remove all of United’s Confidential Information from any media taken out of
service and shall destroy or securely erase such media in accordance with United
Security Requirements.  No media on which United’s Confidential Information is
stored may be used or re-used to store data of any other customer of Contractor
or to deliver data to a third party, including another Contractor customer,
unless securely erased in accordance with United Security Requirements.   If
Contractor disposes of any paper or electronic record containing United’s
Confidential Information or any other information Contractor obtains from United
that identifies, relates to, describes, or is capable of being associated with,
a particular individual, Contractor shall do so by taking all reasonable steps
to destroy the information by:  (a) shredding, (b) permanently erasing and
deleting, or (c) otherwise modifying the United Confidential Information in
those records to make it unreadable, un-reconstructable and indecipherable
through any means.  Contractor shall have no right to withhold United’s
Confidential Information from United for any reason

XXX.   RELATED AND THIRD PARTY AGREEMENTS

            A.        United and Contractor shall enter into agreements listed
below in this Article XXX (the “Related Agreements”). All such Related
Agreements will automatically terminate contemporaneously with the termination
of this Agreement unless termination shall otherwise be effected in accordance
with the terms of such Related Agreements.

            1.         United Express Space Available Travel Agreement (United
Contract No. ****)

            2.         United Express Positive Space Travel Agreement (United
Contract No. ****)

            3.         Emergency Response Services Agreement (United Contract
No. ****)

                        4.         Warrant to Purchase Common Stock of
ExpressJet Holdings, Inc. (United Contract No. ****)



XXXI. ENTIRE AGREEMENT

            This Agreement, together with the Related Agreements, including any
Appendices, Attachments and Exhibits attached hereto and thereto, contains the
complete, final and exclusive agreement between the parties hereto with respect
to the subject matter hereof, and supersedes all previous agreements and
understandings, oral and written, with respect to such specific matter and said
Agreement will not be modified, amended or terminated by mutual agreement or in
any manner except by an instrument in writing, executed by the parties hereto.


XXXII. REFERENCES TO TIME PERIODS

            All references to the term “year” in this Agreement shall mean
contract year unless specifically stated otherwise.  All references to the term
“month” in this Agreement shall mean a full calendar month; provided that if the
Effective Date shall be other than the first day of a calendar month, then the
first “month” of this Agreement shall commence on the Effective Date and end on
the last day of the month in which the Effective Date occurs.  All references to
the term “quarter” in this Agreement shall mean a calendar quarter; provided
that the first “quarter” of this Agreement shall commence on the Effective Date
and terminate on the last day of the calendar quarter in which the Effective
Date occurs.  Calendar quarters shall be January 1 through March 31, April 1
through June 30, July 1 through September 30, and October 1 through December 31.

IN WITNESS WHEREOF, the parties hereto have by their duly authorized officers
caused this Agreement to be entered into and signed as of the day and year first
above written.



SIGNATURES



EXPRESSJET AIRLINES, INC.                                      UNITED AIR LINES,
INC.



By: /s/ Phung Ngo-Burns                                                      
By: /s/ John Tague__________

Name: Phung Ngo-Burns                                                      Name:
John Tague__________

Title: Chief Financial Officer                                                  
Title: President_____________

Date: February 17, 2010                                                     
Date: February 16, 2010______












APPENDIX A
UNITED MARKS






UNITED EXPRESS
Stylized UNITED EXPRESS lettering
UNITED EXPRESS colors
Stylized letters UA
Uniform Design
Aircraft exterior and interior color décor
Other United Marks approved by United for use by Contractor


APPENDIX B
AIRCRAFT FLEET PLAN


 

ExpressJet Fleet Plan and Agreement Expiration Dates

 

 

 

ERJ-145s

In-Service Date

Agreement Expiration Date





Aircraft Ownership Rate ($/month)

Aircraft

Tail Number

 

Contract Number





 

1

01-Dec 09

30-April -12

$****

 

****

 

2

01-Dec 09

30-April -12

$****

 

****

 

3

01-Dec 09

30-April -12

$****

 

****

 

4

07-Dec 09

30-April -12

$****

 

****

 

5

07-Dec 09

30-April -12

$****

 

****

 

6

07-Dec 09

30-April -12

$****

 

****

 

7

05-Jan 10

30-April -12

$****

 

****

 

8

05-Jan 10

30-April -12

$****

 

****

 

9

05-Jan 10

30-April -12

$****

 

****

 

10

05-Jan 10

30-April -12

$****

 

****

 

11

05-Jan 10

30-April -12

$****

 

****

 

12

01-Feb 10

30-April -13

$****

 

****

 

13

01-Feb 10

30-April -13

$****

 

****

 

14

01-Feb 10

30-April -13

$****

 

****

 

15

01-Feb 10

30-April -13

$****

 

****

 

16

01-Feb 10

30-April -13

$****

 

****

 

17

01-March 10

30-April -13

$****

 

****

 

18

01-March 10

30-April -13

$****

 

****

 

19

01-March 10

30-April -13

$****

 

****

 

20

01-March 10

30-April -13

$****

 

****

 

21

01-March 10

30-April -13

$****

 

****

 

22

01-March 10

30-April -13

$****

 

****






APPENDIX C

Table left intentionally blank





APPENDIX D

Table left intentionally blank











APPENDIX E


REIMBURSEMENT CATEGORIES


            United shall pay Contractor the following Reimbursement Category
Unit Rates for Contractor’s United Express flights operated using the aircraft
set forth below:

ERJ-145 Unit Rates



****









Note: Rates beyond the term are only applicable if United elects to extend the
term.  The rates beyond the term provided reflect pre-negotiated rates in the
case United elects to renew the term.







REIMBURSEMENT CATEGORIES



  Category

Unit (Driver)

Pass-through Costs

Rate (to be reconciled)

Completed Block Hour

$/ completed BH

(22) Fuel & Oil

  TBD

Completed Dept. Non-Station

$/ completed departure

(23) Landing Fees

  TBD

Completed Passengers

$/ completed passenger

(24) 3rd party war risk insurance

  TBD

(25) PAX liability insurance

(26) Branded station supplies

Completed Revenue Passengers Miles

$/ RPM

(24) 3rd party war risk insurance

  TBD

(25) PAX liability insurance

Fixed & Overhead (Aircraft)

$/ AC in fleet/month

(27) Aircraft property tax            (28) Hull Insurance

  TBD




DEFINITIONS
Descriptions of Carrier Controlled Costs


            General Statement:   Notwithstanding the following descriptions, any
costs incurred by Contractor that are described as Pass-Through Costs on this
Exhibit E shall not be considered Carrier Controlled Costs.  Any costs incurred
by Contractor that are not Pass-Through Costs under the Agreement, regardless of
whether such costs are described below, shall be considered Carrier Controlled
Costs, except for those costs that are typically considered the responsibility
of the Ground Handling Provider as defined in United’s contracts for ground
handling services.  The characterization of any cost as a Carrier Controlled
Cost in the following descriptions shall not impair any provision of the
Agreement that specifically requires United to reimburse Contractor for such
cost.

            i)          Flight Crews (Captains, First Officers and Flight
Attendants)

            a)         Wages, benefits (including health insurance, pensions,
401k, and any other benefits), payroll associated taxes and incentives (premiums
for longevity, geography, certificates/licenses, profit sharing, bonuses and any
other incentives) for all paid hours (including but not exclusive of hours for
reserve employees, overtime, vacation, holidays, sick days, and paid leave) for
the following work categories:

            ii)         Pilots and Flight Attendants for all equipment types,
including reserve crews and any other crews on Contractor payroll.

            iii)         Pilot and Flight Attendant Administration and
Management, including senior management crew scheduling, labor relations
management.

            iv)        Domicile administration.

            a)         All uniform related charges for all of the above work
categories, including purchase, repair, and cleaning charges.

            b)         All training associated with the work groups above,
including but not exclusive of:

            v)         Recurring and Attrition:  Any training expense that
occurs annually for all types of employees, new planes or attrition.  Includes
Labor payments to those employees being trained (including all types of charges
mentioned in paragraph i.a), trainer time and salary, equipment and facility
rental, training administration costs associated with recurring training, and
any training materials required. Excludes expenses associated with bringing new
aircraft into the system. 

            vi)        Ramp-up:  Training expense that occurs due to new planes
taken on.  Includes Labor payments to those employees being trained (including
all items in paragraph i.a); Trainer time and salary; Equipment and facility
rental; Training administration costs associated with one-time training; Any
training materials required; Uniforms & headsets; Pilot navigational charts.


            vii)        Maintenance:

            a)         Maintenance labor for all labor categories of aircraft
mechanics, (e.g., engine specialists, parts clerks, etc.), including base wages,
benefits, payroll associated taxes and incentives (premiums for longevity,
geography, certificates/licenses, profit sharing, bonuses and any other
incentives) for all paid hours (including but not exclusive of overtime,
holidays, vacation, sick days and paid leave). 

            b)         Maintenance Overhead:  All hangar, parts/storage shop and
maintenance management office rent and maintenance facility charges. All sundry
and clerical items associated with the management of Contractor’s maintenance
function, including but not exclusive of office supplies and furniture,
maintenance schematic drawings and manuals, maintenance IT hardware/software.

            c)         Maintenance Management Overhead: Labor for all management
and administration associated with Contractor’s management of the maintenance
function, including base wages, benefits, payroll associated taxes and
incentives (including premiums for longevity, geography, certificates/licenses,
profit sharing, bonuses and any other incentives) for all paid hours (including
but not exclusive of overtime, vacation, holidays, sick days and paid leave). 

            d)         Outsource Maintenance Services: All charges net of
warranty reimbursement for any and all services and/or products (including but
not exclusive of components, line, engine, airframe, C&D checks, avionics, APU)
provided by a third party for the maintenance of Contractor’s aircraft or
maintenance functions.

            e)         Other Maintenance: Parts, spares, tools, equipment and
any other personnel, service or material expenses, associated with the
maintenance of Contractor’s aircraft or maintenance functions.

            viii)       Operations

            a)         RON (Remain Over Night):  Hotel, transportation, and per
diem for all pilots and flight attendants.

            b)         Interrupted Trip Expense:  Includes all costs associated
with meal, ground transportation and hotel vouchers paid to customers associated
with Contractor’s flight number billed to Contractor by United or by a vendor. 
In addition, ITE includes all interim bag expense, damaged baggage, pilfered
bag, delivered bag, and lost baggage expense associated with Contractor’s flight
number billed to Contractor by United or a vendor.  The parties agree to engage
in discussions regarding such expenses which either party may consider to be
fraudulent, excessive or materially outside of United’s approved policies for
such expenses.

            c)         Catering and on-board services:  Includes all cost
associated with providing food (snack and beverage service) for passengers,
excluding liquor. This includes but is not exclusive of all costs for the food
and beverages, ice, catering supplies and the services required to deliver
aforementioned items and any other items requested in United Express Service
Standards (e.g., in-flight magazine) to the aircraft prior to a flight.

            d)         Crew Scheduling:  Labor for all management and
administration associated withContractor’s crew scheduling function, including
base wages, benefits, payroll associated taxes and incentives (including
premiums for longevity, geography, certificates/licenses, profit sharing,
bonuses and any other incentives) for all paid hours (including but not
exclusive of overtime, vacation, holidays, sick days and paid leave).  All
Information Technology related charges (e.g., systems, software and hardware)
and other costs associated with crew scheduling functions.

            e)         Dispatch/flight operations center:  Flight operations
center and all costs associated with it including personnel, facilities,
management and systems.

            ix)        Corporate Overhead

            a)         Headquarters Facilities: All corporate real estate rent
and associated facility charges

            b)         Management overhead: Labor for all management and
administration whether or not based in Houston, Texas, including base wages,
benefits, payroll associated taxes and incentives (including premiums for
longevity, geography, certificates/licenses, profit sharing, bonuses and any
other incentives) for all paid hours (including but not exclusive of overtime,
vacation, holidays, sick days and paid leave). 

            c)         Other: Out-sourced corporate overhead services (e.g.,
consulting, legal expenses), other depreciation and any other overhead costs
spread over multiple cost categories (e.g., memberships, office supplies,
employee testing, IT, insurance costs that are not Pass-Through Costs, other
repairs and maintenance, software licensing, parking, safety office, flight
standards, communications, etc.); includes non-aircraft interest expense, if
any.

            x)         Aircraft Ownership

            a)         All charges, except Aircraft Property Taxes (as described
in the description of Pass-Through Costs), associated with aircraft ownership
including but not exclusive of lease, depreciation, other financing expense, and
related start-up costs (including painting).

            b)         All spare engine ownership expense


Descriptions of Pass-Through Costs

1.   Fuel and Oil – consists of the cost of aircraft fuel and oil, plus fuel
flow charges, into-plane fees, and de-fueling charges, and all applicable taxes
on any of the foregoing for completed revenue departures.  Unscheduled flights
operated by Contractor for aircraft repositioning, maintenance or any purpose
other than carrying revenue passengers will not be reimbursed, unless such
flights are operated at the written request of United.  In addition, United will
not be responsible for fuel inventories in excess of **** (****) gallons
following Contractor’s exit from a previously flown market.



2.   Landing Fees – consists of all airport landing fees, Aircraft Rescue Fire
Fighter (ARFF) charges or similar charges, apron fees, and any other fees
charged by airport operators to cover airfield costs or other airport
facilities. Unscheduled flights operated by Contractor for aircraft
repositioning, maintenance or any purpose other than carrying revenue passengers
will not be reimbursed, unless such flights are operated at the written request
of United. 

3.   War Risk Insurance – consists of premiums and other charges of insurers for
War Risk and Allied Perils Insurance, plus fees and expenses of insurance
brokers in connection with the procurement or maintenance of such insurance.

4.   Liability Insurance – consists of premiums and other charges of insurers
for all other liability insurance as described in the Agreement, plus fees and
expenses of insurance brokers in connection with the procurement or maintenance
of such insurance.

5.   Aircraft Property Taxes – consists of all aircraft property tax (however
designated, including excise or franchise taxes imposed on the ownership of
aircraft property, ad valorem taxes, and special assessments or levies) for
aircraft, spare parts and engines. Aircraft property tax does not include
property tax related to ground equipment, real estate, or personal property or
any other tax not related to aircraft property.

6.   Security Charges – consists of all charges imposed by governmental
agencies, including the Transportation Security Administration (TSA) or any
other entity performing functions of the TSA, or by any third-party contractor
of any governmental agency, with respect to airport security services.

7.   Hull Insurance – consists of premiums and other charges of insurers for
Aircraft Hull All Risks Insurance as described in the Agreement, plus fees and
expenses of insurance brokers in connection with the procurement or maintenance
of such insurance, and surplus lines tax. United will agree to standard hull
insurance coverage only.


MARKUP TABLE





ERJ-145

A

****%

B

****%

C

****%



For the avoidance of doubt, the Markup cannot fall below **** percent (****%).




APPENDIX F

INCENTIVE PROGRAM



  Performance Grade Widths For Annual Operating Goals In Years When United
Mainline Performance In Previous Year Exceeds United Express Best Practice
Performance in Previous Year

Bottom of A Equals

Bottom Of B*

Bottom Of 
C

Controllable Completion

****

W

****

On-Time Zero

****

X

****

Mishandled Bags

****

Y

****

United Promoter

****

Z

****

*W, X, Y, Z = Contractor’s Monthly Operating Goal for the Operating Category

Performance Grade Widths For Annual Operating Goals Years When United Mainline
Performance In Previous Year Falls Below United Express Best Practice
Performance in Previous Year

Bottom of A Equals

Bottom Of B*

Bottom Of 
C

Controllable Completion

****

A

****

On-Time Zero

****

B

****

Mishandled Bags

****

C

****

United Promoter

****

D

****

*A, B, C, D = Contractor’s Monthly Operating Goal for the Operating Category




INCENTIVE PROGRAM





Schedule 1:

  Example for ERJ-145 Flying



Markup Points By Performance Level


Metric
Weight

Performance Metric

A

B

C

Controllable Flight Completion

****%

****%

****%

****%

Ontime Zero

****%

****%

****%

****%

Mishandled Bags

****%

****%

****%

****%

United Promoter

****%

****%

****%

****%

 

 












APPENDIX G



LIABILITY INSURANCE



Issued by:



Date of Issue:



THIS IS TO CERTIFY TO: UNITED AIR LINES, INC.

that Insurers are providing 100% of the following Aircraft Hull & Liability
Insurances:



NAME INSURED:

PERIOD OF INSURANCE:

INSURERS:

POLICY NUMBER:

GEOGRAPHICAL LIMITS:

Worldwide. Hull War limited to commercial and or FAA territorial restrictions.

AIRCRAFT INSURED:

All aircraft owned or operated by the Named Insured.

DESCRIPTION OF COVERAGE:

Comprehensive Airline Liability Insurance, Contractual Liability, including
Aircraft Liability, Passenger Liability, War Risk and other perils, including
Passengers and Third Parties, Cargo Liability and Comprehensive General
Liability, including Hangarkeepers, Excess Automobile, Host Liquor Liability,
Personal Injury, and Products Liability/Completed Operations coverage.  All Risk
Physical Damage Hull and Hull War and Allied Perils Coverage.

LIMIT OF LIABILITY

Combined Single Limits to be specified consistent with Article XII.



SPECIAL PROVISIONS:



The insurers agree that coverage under this policy, by formal endorsement or
otherwise, is extended to insure all relevant terms and conditions of the United
Express Agreement, subject to the policy terms, conditions, limitations and
exclusions, between Contractor and United concerning Contractor’s Aircraft,
(hereinafter referred to as “Agreement”), including, inter alia:



            3.The Insurers accept and insure the Indemnity and Hold Harmless
provisions of the Agreement, subject to the policy terms, conditions,
limitations and exclusions.

            United, its affiliates, and their respective directors, officers,
employees, agents and indemnitees are named as additional insureds to the extent
of the liability assumed by Contractor under the Agreement, subject to the
policy terms, conditions, limitations and exclusions.



The Insurers agree that United shall not be liable for, nor have any obligation
to pay any premium due hereunder, and Insurers further agree that they shall not
offset or counter-claim any unpaid premium against the interest of United.



The Insurers agree that all provisions of this insurance, except for the limits
of liability, shall operate in the same manner as if there were a separate
policy issued to each Insured.



The Insurers agree that this insurance shall be primary insurance without any
right of contribution from any other insurance which is carried by United.



The Insurers agree to waive their rights of subrogation against United, its
officers, directors, employees and indemnitees, to the extent Contractor has
waived and released its rights under the Agreement.



The Insurers agree that as respects the interest of United, its directors,
officers, employees and indemnitees, this insurance shall not be invalidated by
any action or inaction of Contractor, its officers, directors or employees, and
shall insure United, its directors, officers, employees and indemnitees
regardless of any breach or violation of any warranties, declarations,
conditions or exclusions contained in the policy by Contractor, its officers,
directors or employees.



In the event of cancellation for any reason whatever or if any change of a
restrictive nature is made affecting the insurance certified hereunder, or if
this insurance is allowed to lapse due to non-payment of premium, such
cancellation, change or lapse shall not be effective as to United, its
directors, officers, employees and indemnitees for at least thirty (30) days
(ten (10) days in the case of non-payment of premiums, seven (7) days notice of
cancellation with respect to war risk) after written notice by registered mail
of such cancellation, change or lapse shall have been mailed to United.



Dated:  ___________________________



Authorized Representative:  ___________________________:


APPENDIX H

SAFETY STANDARDS FOR UNITED AIRLINES AND UNITED EXPRESS CARRIERS



We have developed common safety standards to evaluate and effectively manage
safety. We will commit to:



Contractor represents and warrants that it is in compliance with the U.S.
Department of Defense (DoD) Quality and Safety Requirements (and any other
applicable governmental quality or safety requirement) and continues to comply
with all applicable Federal Aviation Regulations (F.A.R.). Contractor further
warrants that it shall maintain compliance with these requirements for the term
of this Agreement. Any failure to maintain such compliance shall immediately be
brought to United’s attention together with the corrective actions taken by
Contractor or a correction action plan. Any non-compliance with any safety
requirements or corrective action plans beyond the period afforded to Contractor
to comply with such federal regulations compliance may be considered a default
under Article XVI.E of this Agreement.  This cure period will be established by
United in consultation with Contractor, will allow consideration for
uncontrollable factors, and be within reasonable standards Additional safety
reviews and audits may be required at United’s discretion and Contractor shall
cooperate with all such reviews and audits. Contractor agrees to perform all
operations in accordance with United Airlines Regulations and Regional Ground
Operations Manual (RGOM).  In all facets of United Express Carrier operations,
SAFETY is our #1 priority. It is expected that Contractor ensure all personnel
maintain this same standard during the course of performing their duties.  

In addition, Contractor agrees to the following:

Mutual support of one another in implementing these standards by sharing safety
data, information and expertise.

Quality maintenance and operations training programs

A carrier internal evaluation program to monitor key safety issues, including
maintenance practices, required inspection items, technical document control,
dangerous goods handling, training records and qualifications for all personnel.

Quality programs to manage outsourcing of services.

A formalized maintenance quality assurance program.

Implementation of a program to rectify FAA inspection findings.

Presence of a voluntary disclosure program.

Formal process to routinely bring safety and compliance issues to the attention
of carrier’s senior management.

Anonymous safety hazard reporting system.

A Senior Management policy statement supporting open safety reporting by
employees.

Director of Safety, reporting to the highest levels of management, overseeing
the carrier’s safety programs.

Process for managing required corrective actions from FAA and internal audit
program as well as employee disclosure.

Ongoing flight safety education/feedback program.

Ground safety program in airport operating areas.

Incident investigation process that includes accountability, recommendations and
actions taken.

Establishment and maintenance of emergency response procedures and manual.

Participation in UAL/industry safety information exchange forum.

Compliance with the safety standards set forth by the International Air
Transport Authority (IATA) Operational Safety Audit (IOSA). Contractor will pay
for any IOSA audit costs, which costs shall not be reimbursable by United.




APPENDIX I

UNITED EXPRESS SERVICE STANDARDS

            These Service Standards are meant to provide an overview for United
Express carriers of the service expectations established by United Airlines for
the day-to-day delivery of United’s product. This document is not intended to be
an all inclusive manual of regulations, but to instead serve as a simple,
helpful source of information.  The Service Standards outlined herein may change
from time to time, subject to the needs of the operation and our product
delivery. Any changes to these standards are at the sole discretion of United
Airlines and are not subject to contractual negotiations.  Provided, however,
the parties have agreed to specific performance goals in this Agreement and
nothing shall be altered or changed that otherwise affects the economics of the
Agreement.

            It is the responsibility of each United Express carrier to maintain
an adequate number of employees at each location and support group or department
and to operate in a safe and reliable manner, which serves the customer at the
levels of service outlined by these Service Standards.

IN FLIGHT



Uniforms: United Express Flight Attendants are required to wear the professional
uniform designated for flight attendants by United. There is to be no deviation
from this uniform and it is to be worn at all times while on duty. Employees in
uniform, on or off duty are not allowed to drink intoxicating beverages, give
the appearance of being intoxicated or visit any establishment whose primary
purpose is to dispense liquor (e.g. bars, saloons, cocktail lounges, liquor
stores). "Uniform" refers to any uniform apparel bearing the United brand or
insignia, or which can be in any way identified with United Airlines or United
Express. Because the actions and appearance of employees influence, to a
considerable extent, the public's opinion of the United brand, uniformed
employees must be mindful of this and conduct themselves accordingly. For
complete information on the uniform and accessory items, review the Customer
Service Uniform Appearance Guidelines.



Training:   It is the responsibility of each United Express carrier to train its
own Flight Attendants in accordance with its FAA-certified program.



In Flight Service:

Wherever possible, snack and beverage items should be consistent with the
products served by United Airlines.  United acknowledges that Contractor has
priced its rates for inflight service on soda and peanut-like snacks. 

Each United Express aircraft will be supplied by United with an adequate supply
of Hemispheres and SkyMall Magazines. The United Express carrier must place
these two magazines in the designated seat pocket of each seat. Hemisphere and
SkyMall magazine are the only magazines authorized in the seat pockets.
Exceptions must be approved in writing by United. 

In all on board announcements, it is appropriate to announce the United Express
carrier’s name, but the name “United Express” must be included. For example, “On
behalf of ExpressJet Airlines, we would like to thank you for flying United
Express today”.

While a contracted carrier provides basic announcements, United may request that
United Express make promotional announcements on behalf of United from time to
time. Such requests will be honored and executed by the United Express carrier.







OPERATIONAL GOALS



There are four (4) primary operational Goals that each United Express carrier is
expected to achieve: On-time-zero; Completion (less Weather/ATC/UA Requested
Cancellations); MBTA, and United Promoter. These goals are set at the beginning
of each calendar year and may be adjusted year over year. In addition, other
target goals may be added to help improve the operation, such as: STAR, Arrival:
14, Block Time, etc. It is expected that each carrier will use commercially
reasonable, but diligent, efforts to achieve these goals, whether contractual or
otherwise. Such goals may be changed or added to, as operational needs demand.



Controllable Completion: The Controllable flight completion goal shall be
defined as to exclude all cancellations due to weather, ATC restrictions, acts
or omissions caused by United or its employees or agents, cancellations
resulting from emergency airworthiness directives, and requests made by United
to cancel flights to free up ATC slots.

On Time Zero: The On Time Zero goal is the carriers system wide On Time
Performance.

Mishandled Baggage-MBTA: (See above definition)



United Promoter (UP):   United Airlines receives feedback from our customers
through the “Marketrak” survey program on their satisfaction in flying United
Express flights. Each United Express carrier must participate fully in this
program.  Ratings for UP are not compared between carriers. Each carrier’s
individual rating is compared to its own historical performance.



United Promoter (UP):  UP is based upon customer response to their intent to
repurchase or use again United Express services as reflected in the Marketrak
survey



AIRCRAFT REFURBISHMENT STANDARDS




United requires Contractor to adhere to certain aircraft interior cabin refurbishment standards described in this Appendix I, which such standards are outlined in the table below (the “Refurbishment Scope of Work”). The elements of the Refurbishment Scope of Work shall be performed by Contractor according to a work schedule set forth by United. The Refurbishment Scope of Work  is comprised of the minimum required interior cabin refurbishment work required of Contractor, itemized by type of aircraft service visit, e.g., Heavy Maintenance, Intermediate and In-service/Overnight. The Refurbishment Scope of Work identifies the items in scope for all interior refurbishment work, e.g., carpets, seats, cabin décor/interior, lavatories etc., as specifically set forth in the table below, as well as the timing of when such refurbishment work shall be performed by Contractor.






Subject to the consent of   Contractor (such consent not to be unreasonably withheld or delayed), United may change the Refurbishment Scope of Work. Upon such consent of Contractor, such change shall be made part of the Refurbishment Scope of Work.






All refurbishment work performed by Contractor with respect to the Refurbishment Scope of Work set forth below, whether replacement, repair, or reconditioning/cleaning, must result in like-new interior cabin condition of the refurbished aircraft. United may, from time-to-time, or at any time, monitor and audit the interior cabin refurbishment work undertaken by Contractor pursuant to the Refurbishment Scope of Work, in order to ensure that the interior cabins of Contractor-refurbished aircraft are in like-new condition post-refurbishment. If United reasonably determines that any Contractor-refurbished interior cabins are not returned to like-new condition, then United will require Contractor to repeat the refurbishment work on that specific aircraft, whether such work requires replacement, repair, or reconditioning/cleaning, at Contractor’s sole cost and expense, until such aircraft interior cabin is returned to like-new condition.




Interval for refurbishment work by type of aircraft service visit:

Heavy Maintenance category should be similar to the carrier “C Check” interval
timeframe, which occurs at approximately every 5,000 hours of flight time.



Intermediate category should be similar to half of the “C Check” interval
timeframe, which occurs at approximately every 2,500 hours of flight time, or
about every fifth (5th) “A Check” interval..



Note: These definitions/intervals are guidelines and subject to change by
United, subject to consent of  Contractor (such consent not to be unreasonably
withheld or delayed).




MISCELLANEOUS


ACARS:  Each United Express carrier is to use an ACARS system on all United
Express flights for the purpose of providing timely and accurate Flight
Information (FLIFO).







Small Package Dispatch (SPD): 

In addition to checked and passenger screened baggage, Carrier will accept for
carriage small package cargo (“SPD”) as limited and authorized under the
Carrier’s DOT/FAA approved Dangerous Goods (“DG”) management program. Carrier
will have access to required training records and DG procedures/forms for
integration into existing flight crew training and acceptance procedures.
Carrier will accept United’s Hazardous Training Program for Carrier’s flights
d.b.a. United Express, for authority and responsibility under Carrier’s
Hazardous Materials Program. This training may be used to meet the requirements
under 14 CFR 121.1001 – 1007, subpart Z.

In addition, it is understood that Carrier will be permitted to transport
Carrier’s aircraft parts and supplies when the same are being shipped as Company
Material (COMAT) on flights operated by Carrier d.b.a. United Express. These
shipments will be tendered and/or accepted for shipment only by Carrier’s
employees that have satisfactorily completed Carrier’s required DG training and
are authorized by Carrier to perform this function.

U.S. Mail:  United Express carriers will participate with United in the
transportation of U.S. Mail in accordance with applicable guidelines. Each
United Express carrier will work with United in obtaining USPS Air System
Contracts for United designated market.

Station Operations Center (SOC) – Hub Locations:  At United’s request,
Contractor will provide adequate staffing in the United Airlines SOC of each
designated hub city.  If the sum of the number of departures ground handled and
flown in any single hub city exceeds a monthly average of **** (****) per day,
Contractor will, at United’s request, provide a full-time SOC representative. 
Such staffing will be provided during all normal hours of operation.  If the sum
of the number of daily departures ground handled and flown does not exceed ****
(****) per day, then Contractor will provide a point of contact and make a
representative available as requested by United.

HPN Airport:  Westchester County Ground Handling (3rd party) does not provide
tow bar equipment. Contractor agrees to provide and maintain Receipt and
Dispatch tow bar for any aircraft contracted within the scope of this Agreement
in the HPN market. Delivery and removal of equipment will be at Contractor’s
expense.

Slot-Controlled Airports: Contractor needs to assure flights at slot-controlled
airports are operated on schedule to retain the slots.  Contractor cannot
independently decide to cancel flights without written consent from United which
will not be unreasonably withheld. Contractor also needs to assure sufficient
crews are scheduled for such airports.



 
APPENDIX J

OFFICER POSITION’S ENTITLED TO POSITIVE SPACE LEISURE TRAVEL ON CONTRACTOR’S
UNITED EXPRESS FLIGHTS





CEO & President





Phung Ngo-Burns, Vice President and CFO



 

Charles Coble, VicePresident-Field Services, Purchasing and Corporate Real
Estate


APPENDIX K

SAMPLE REPORT FOR FUEL EFFICIENCY INITIATIVES



Part1

****



Part 2

****




APPENDIX L

EQUIPMENT FEATURES PAYMENT STRUCTURE

XM-Radio- Service Fee of $**** per aircraft per month to be paid by United

Wi-Fi- Depreciation cost of $**** per aircraft per month and maintenance cost of
$**** per a/c per month to be paid by United

Power (120V AC):

If United elects not to extend the first 11 ERJ-145 Tranche in its entirety,
then United would make a one-time payment to Contractor of $****

# of optional months remaining if Term for the first 11 ERJ-145 Tranche expires

cost
(per aircraft
  per month)

Total cost for 11
  aircraft

36

$****

$****

If United elects not to extend the second 11 ERJ-145 Tranche in its entirety,
then United would make a one-time payment to Contractor of $****

# of optional months remaining if Term for the second 11 ERJ-145 Tranche expires

cost
(per aircraft
per month)

Total cost for 11
aircraft

24

$****

$****




APPENDIX M

FUEL RISK SHARING PROGRAM METHODOLOGY

Fuel Risk Sharing Program

Definitions/Sources:

1.   UAX PRASM: United’s Regional Affiliate’s Passenger Revenue per Available
Seat Mile.  This data is available quarterly in United’s Securities and Exchange
Commission (SEC) Form 10-Q.

2.   Baseline UAX PRASM: UAX PRASM for the fourth quarter of 2010

3.   Revenue Fuel Expense Multiplier: United’s Regional Affiliate’s Passenger
Revenue divided by United’s Regional Affiliate’s Fuel Expense. This data is
available quarterly on United’s SEC Form 10-Q.

4.   Oil Price: This is the average daily price for a given quarter based on the
West Texas Intermediate Spot price (WTI), which can be found at www.eia.doe.gov.

5.   Baseline Oil Price: Average Oil Price for the fourth quarter of 2009



Overview:  United and Contractor agree to a fuel risk sharing program whereby
Contractor’s Markup is tied to an index consisting of the gap between increases
in the price of fuel and increases in UAX PRASM.  As the gap between these two
numbers grows, the amount of the Markup will reduce up to maximum of ****%
reduction. For the avoidance of doubt, the Markup cannot fall below **** percent
(****%).


Methodology   ****

Example – Calculation of Markup Reduction Bands  ****



EXAMPLE:   ****